ICJ_125_FrontierDispute_BEN_NER_2005-07-12_JUD_01_ME_00_FR.txt.    COUR INTERNATIONALE DE JUSTICE


       RECUEIL DES ARRE| TS,
AVIS CONSULTATIFS ET ORDONNANCES


         AFFAIRE
DU DIFFE
       u REND FRONTALIER
          (BE
            u NIN/NIGER)


     ARRE
        | T DU 12 JUILLET 2005




          2005
   INTERNATIONAL COURT OF JUSTICE


     REPORTS OF JUDGMENTS,
  ADVISORY OPINIONS AND ORDERS


    CASE CONCERNING
  THE FRONTIER DISPUTE
          (BENIN/NIGER)


     JUDGMENT OF 12 JULY 2005

                     Mode officiel de citation :
                Différend frontalier (Bénin/Niger),
                 arrêt, C.I.J. Recueil 2005, p. 90




                        Official citation :
                 Frontier Dispute (Benin/Niger),
               Judgment, I.C.J. Reports 2005, p. 90




                                           No de vente :
ISSN 0074-4441
ISBN 92-1-071012-6
                                           Sales number    902

                        12 JUILLET 2005

                            ARRE
                               |T




DIFFE
    u REND FRONTALIER
    (BE
      u NIN/NIGER)




  FRONTIER DISPUTE
    (BENIN/NIGER)




                           12 JULY 2005

                           JUDGMENT

               90




                              COUR INTERNATIONALE DE JUSTICE

   2005                                         ANNÉE 2005
 12 juillet
Rôle général
  no 125                                        12 juillet 2005


                                     AFFAIRE
                            DU DIFFE
                                   u REND FRONTALIER
                                             (BE
                                               u NIN/NIGER)




                  Cadre géographique — Contexte historique.
                  Droit applicable — Principe de l’uti possidetis juris — Tracé de la frontière
               devant être établi par référence à la situation physique à laquelle le droit colo-
               nial français s’est appliqué, telle qu’elle existait à la date des indépendances
               — Conséquences de ce tracé sur le terrain devant s’apprécier par rapport aux
               réalités physiques contemporaines — Prise en considération des documents et
               cartes postérieurs à la date des indépendances dans le cadre de l’application du
               principe de l’uti possidetis juris — Valeur juridique des effectivités postcolo-
               niales.
                  Place du droit colonial (droit français d’outre-mer) — Compétences des
               autorités coloniales pour la création et la suppression de colonies et de subdivi-
               sions territoriales.
                  Evolution du statut juridique des territoires en cause.
                  Principaux documents pertinents aux fins du règlement du différend.
                  Matériau cartographique — Valeur probante des cartes.

                                                     *   *
                  Tracé de la frontière dans le secteur du fleuve Niger et appartenance des îles
               du fleuve à l’une ou l’autre des Parties.
                  Examen des actes réglementaires et administratifs invoqués par les Parties.
                  Arrêté du 23 juillet 1900 du gouverneur général de l’AOF et décret du
               20 décembre 1900 du président de la République française ne fixant pas les
               limites du troisième territoire militaire — Arrêté de 1900 n’ayant pas situé la
               limite intercoloniale sur la rive gauche du fleuve Niger — Lettre en date du
               27 août 1954 de M. Raynier, gouverneur par intérim du Niger — Contexte
               de cette lettre — Lettre ne pouvant pas être considérée comme une confir-
               mation autorisée d’une limite préétablie — Prétention du Bénin selon laquelle
               ladite lettre constituerait, avec l’arrêté du 23 juillet 1900, un titre juridique
               à l’appui de ses thèses ne pouvant être accueillie.

               4

91                      DIFFÉREND FRONTALIER (ARRÊT)

   Arrêtés des 8 décembre 1934 et 27 octobre 1938 du gouverneur général de
l’AOF — Arrêtés n’ayant pas situé la limite intercoloniale dans le fleuve — Pré-
tention du Niger selon laquelle lesdits arrêtés constitueraient un titre juridique à
l’appui de ses thèses ne pouvant être accueillie.
   Absence de preuve de l’existence d’un titre fixant la limite à l’époque coloniale
— Rapport juridique entre titre et effectivités.
   Examen des effectivités invoquées par les Parties — Effectivités antérieures à
1954 — Lettre de l’administrateur adjoint Sadoux en date du 3 juillet 1914 et
modus vivendi — Termes du modus vivendi ayant été dans l’ensemble respectés
jusqu’en 1954 — Ile de Lété ayant été administrée par le Niger — Iles situées en
face de Gaya ayant été administrées par le Dahomey — Situation moins claire
entre 1954 et la date critique — Administration de l’île de Lété n’ayant pas été
transférée au Dahomey ou reprise par celui-ci durant cette période.
   Frontière entre les Parties suivant le chenal navigable principal du fleuve
Niger tel qu’il existait à la date des indépendances et passant à gauche des trois
îles situées en face de Gaya — Répartition des îles du fleuve suivant cette
frontière.

                                           *
   Emplacement précis de la ligne frontière dans le chenal navigable principal
— Ligne des sondages les plus profonds telle qu’elle existait à la date des indé-
pendances.
   Levés hydrographiques et topographiques effectués sur le fleuve au fil des ans
— Lit du fleuve étant relativement stable — Rapport produit en 1970 par
l’entreprise NEDECO constituant la source de renseignements la plus utile sur
la situation existant à la date critique — Frontière entre les Parties suivant la
ligne des sondages les plus profonds du chenal navigable principal du fleuve
Niger telle qu’elle résulte de ce rapport, et étant constituée, face à Gaya, par la
ligne des sondages les plus profonds du chenal navigable gauche, sauf au niveau
de l’île de Kata Goungou, où elle passe à gauche de l’île — Coordonnées des
points par lesquels passe la frontière.
   Détermination de l’appartenance de chacune des îles du fleuve au Bénin ou au
Niger — Réserve concernant les droits privés détenus sur les îles.


                                           *
   Tracé de la frontière sur les ponts reliant Gaya et Malanville — Compétence
de la Chambre pour déterminer ce tracé — Frontière sur ces ponts suivant le
tracé de la frontière dans le fleuve.

                                       *       *
   Tracé de la frontière dans le secteur de la rivière Mékrou.
   Examen des documents invoqués par les Parties — Décret du 2 mars 1907
ayant procédé à une délimitation dans ce secteur — Décret du 1er mars 1919
constitutif de la colonie de la Haute-Volta n’ayant pas implicitement abrogé ou
modifié le décret de 1907 — Arrêté du 31 août 1927 et erratum du 15 octobre
1927 définissant la limite entre les colonies de la Haute-Volta et du Niger
— Textes relatifs à la création de réserves de chasse et de parcs nationaux dans
la région « du W du Niger ».
   Matériau cartographique.

5

92                       DIFFÉREND FRONTALIER (ARRÊT)

   Ligne définie en 1907 ne correspondant plus à la limite intercoloniale à la date
critique — Décret de 1907 n’ayant été ni expressément abrogé ou modifié ni
supplanté par un autre texte — Compétence du gouverneur général de l’AOF
pour fixer les limites des cercles et, partant, pour préciser celles des colonies
dans le cas où les limites d’un cercle sont aussi celles d’une colonie — Principe
de l’uti possidetis juris impliquant la prise en considération de la manière dont
les titres étaient interprétés et appliqués par les autorités publiques compétentes
de la puissance coloniale — Rivière Mékrou considérée comme la limite inter-
coloniale à la date critique.
   Frontière entre les Parties étant constituée par la ligne médiane de la rivière
Mékrou.



                                      ARRÊT

Présents : M. RANJEVA, vice-président de la Cour, président de la Chambre ;
           MM. KOOIJMANS, ABRAHAM, juges ; MM. BEDJAOUI, BENNOUNA,
           juges ad hoc ; M. COUVREUR, greffier.


    En l’affaire du différend frontalier,
    entre
la République du Bénin,
représentée par
   S. Exc. M. Rogatien Biaou, ministre des affaires étrangères et de l’intégration
      africaine,
   comme agent ;
   S. Exc. M. Dorothé C. Sossa, garde des sceaux, ministre de la justice, de la
      législation et des droits de l’homme,
   comme coagent ;
   S. Exc. M. Euloge Hinvi, ambassadeur de la République du Bénin auprès des
      pays du Benelux,
   comme agent adjoint ;
   Me Robert Dossou, avocat au barreau du Bénin, ancien bâtonnier, doyen
      honoraire de la faculté de droit de l’Université d’Abomey-Calavi,
   M. Alain Pellet, professeur de droit à l’Université de Paris X-Nanterre,
      membre et ancien président de la Commission du droit international,
   M. Jean-Marc Thouvenin, professeur de droit à l’Université de Paris X-
      Nanterre, avocat au barreau de Paris, associé du cabinet Lysias,
   M. Mathias Forteau, professeur de droit à l’Université Lille 2 et à l’Institut
      d’études politiques de Lille,
   comme conseils et avocats ;
   M. Francis Lokossa, directeur des affaires juridiques et des droits de l’homme
      du ministère des affaires étrangères et de l’intégration africaine,
   comme conseiller spécial ;

6

93                     DIFFÉREND FRONTALIER (ARRÊT)

    M. François Noudegbessi, secrétaire permanent de la commission nationale
       de délimitation des frontières,
    M. Jean-Baptiste Monkotan, conseiller juridique du président de la Répu-
       blique du Bénin,
    M. Honoré D. Koukoui, secrétaire général du ministère de la justice, de la
       législation et des droits de l’homme,
    M. Jacques Migan, avocat au barreau de Cotonou, conseiller juridique du
       président de la République du Bénin,
    Mme Héloïse Bajer-Pellet, avocat au barreau de Paris, cabinet Lysias,
    M. Luke Vidal, juriste, cabinet Lysias,
    M. Daniel Müller, juriste, chercheur au Centre de droit international de
       Nanterre (CEDIN),
    Mme Christine Terriat, juriste, cabinet de Me Robert M. Dossou,
    M. Maxime Jean-Claude Hounyovi, économiste, cabinet de Me Robert M.
       Dossou,
    M. Edouard Roko, premier secrétaire de l’ambassade de la République du
       Bénin auprès des pays du Benelux,
    comme conseillers ;
    M. Pascal Lokovi, expert cartographe,
    M. Clément C. Vodouhe, expert historien,
    comme conseils et experts ;
    Mme Collette Tossouko, secrétaire à l’ambassade de la République du Bénin
       auprès des pays du Benelux,
    comme secrétaire,
    et
la République du Niger,
représentée par
   S. Exc. Mme Aïchatou Mindaoudou, ministre des affaires étrangères, de la
      coopération et de l’intégration africaine,
   comme agent ;
   S. Exc. M. Maty El Hadji Moussa, ministre de la justice, garde des sceaux,
   comme coagent ;
   S. Exc. M. Souley Hassane, ministre de la défense nationale ;
   S. Exc. M. Mounkaïla Mody, ministre de l’intérieur et de la décentralisation ;
   M. Boukar Ary Maï Tanimoune, directeur des affaires juridiques et du
      contentieux au ministère des affaires étrangères, de la coopération et de
      l’intégration africaine,
   comme agent adjoint, conseiller juridique et coordonnateur ;
   M. Jean Salmon, professeur émérite de l’Université libre de Bruxelles,
   comme conseil principal ;
   M. Maurice Kamto, professeur à l’Université de Yaoundé II,
   M. Gérard Niyungeko, professeur et ancien vice-recteur à l’Université du
      Burundi, ancien président de la Cour constitutionnelle du Burundi,
   M. Amadou Tankoano, professeur à l’Université Abdou Moumouni de Niamey,
   M. Pierre Klein, professeur à l’Université libre de Bruxelles,
   comme conseils ;

7

94                           DIFFÉREND FRONTALIER (ARRÊT)

    M. Sadé Elhadji Mahamane, conservateur en chef des bibliothèques et
       archives, membre de la commission nationale des frontières,
    M. Amadou Maouli Laminou, magistrat, chef de section au ministère de la
       justice,
    S. Exc. M. Abdou Abarry, ambassadeur de la République du Niger auprès
       du Royaume des Pays-Bas,
    M. Abdelkader Dodo, hydrogéologue, maître assistant à la faculté des
       sciences de l’Université Abdou Moumouni de Niamey,
    M. Belko Garba, ingénieur géomètre principal, membre de la commission
       nationale des frontières,
    M. M. Hamadou Mounkaïla, ingénieur géomètre principal, chef de service
       au secrétariat permanent de la commission nationale des frontières,
    M. Idrissa Y Maïga, conservateur en chef des bibliothèques et archives, directeur
       des archives nationales, membre de la commission nationale des frontières,
    M. Mahaman Laminou, directeur général de l’Institut géographique national
       du Niger, membre de la commission nationale des frontières,
    M. Mahamane Koraou, secrétaire permanent de la commission nationale des
       frontières,
    M. Soumaye Poutia, magistrat, conseiller technique au cabinet du premier
       ministre,
    Colonel Yayé Garba, secrétaire général du ministère de la défense nationale,
    M. Moutari Laouali, gouverneur de la région de Dosso,
    comme experts ;
    M. Emmanuel Klimis, assistant de recherche au centre de droit international
      de l’Université libre de Bruxelles,
    M. Boureima Diambeïdou, ingénieur géomètre principal,
    M. Bachir Hamissou, assistant administratif,
    M. Ouba Adamou, ingénieur géomètre principal, Institut géographique natio-
      nal du Niger,
    comme assistants de recherche ;
    M. Salissou Mahamane, agent comptable,
    M. Adboulsalam Nouri, secrétaire principal,
    Mme Haoua Ibrahim, secrétaire,
    M. Amadou Gagéré, agent administratif,
    M. Amadou Tahirou, agent administratif,
    M. Mamane Chamsou Maïgari, journaliste, directeur de la Voix du Sahel,
    M. Goussama Saley Madougou, cameraman à la télévision nationale,
    M. Ali Moussa, journaliste à l’agence nigérienne de presse,
    M. Issoufou Guéro, journaliste,
    comme personnel administratif et technique,

  LA CHAMBRE DE LA COUR INTERNATIONALE DE JUSTICE constituée pour
connaître de l’affaire susmentionnée,
    ainsi composée,
    après délibéré en chambre du conseil,
    rend l’arrêt suivant :
  1. Par une lettre de notification conjointe datée du 11 avril 2002 et déposée
au Greffe de la Cour le 3 mai 2002, la République du Bénin (dénommée ci-

8

95                      DIFFÉREND FRONTALIER (ARRÊT)

après le « Bénin ») et la République du Niger (dénommée ci-après le « Niger »)
ont fait tenir au greffier une copie certifiée conforme d’un compromis signé à
Cotonou le 15 juin 2001 et entré en vigueur le 11 avril 2002, par lequel les gou-
vernements de ces deux Etats sont convenus de soumettre à une chambre de la
Cour un différend concernant « la délimitation définitive de l’ensemble de leur
frontière ».
   2. Le texte du compromis du 15 juin 2001 est le suivant :
        « Le Gouvernement de la République du Bénin et le Gouvernement de la
     République du Niger, ci-après dénommés les « Parties » ;
        Considérant que, par l’accord signé le 8 avril 1994, entré provisoirement
     en vigueur à la date de sa signature, ratifié respectivement par le Bénin le
     17 juillet 1997 et par le Niger le 1er février 2001, et entré définitivement en
     vigueur le 15 juin 2001, date d’échange des instruments de ratification, les
     deux gouvernements ont procédé à la création de la commission mixte
     paritaire de délimitation de leur frontière ;
        Considérant qu’en dépit de six sessions de négociations au sein de ladite
     commission, les experts des deux Etats ne sont pas parvenus à se mettre
     d’accord sur le tracé de la frontière commune ;
        Considérant que selon l’article 15 de l’accord du 8 avril 1994 précité,
        « les Parties contractantes conviennent de soumettre tous différends ou
        litiges nés de l’application ou de l’interprétation du présent accord à un
        règlement par voie diplomatique, ou aux autres modes de règlement
        pacifique prévus par les Chartes de l’Organisation de l’unité africaine et
        de l’Organisation des Nations Unies » ;
        Désireux de parvenir dans les meilleurs délais au règlement du différend
     frontalier qui les oppose en se fondant sur les dispositions de la Charte
     ainsi que sur les résolutions de l’Organisation de l’unité africaine et de
     soumettre la question de la délimitation définitive de l’ensemble de leur
     frontière à la Cour internationale de Justice, ci-après dénommée « la
     Cour » ;
        Sont convenus de ce qui suit :
                                     Article premier
            Constitution d’une chambre de la Cour internationale de Justice
        1. Les Parties soumettent le différend défini à l’article 2 ci-dessous à une
     chambre de la Cour, ci-après désignée « la Chambre », constituée confor-
     mément aux dispositions du Statut de la Cour et du présent compromis.
        2. Chacune des Parties exercera le droit que lui confère le paragraphe 3
     de l’article 31 du Statut de la Cour de procéder à la désignation d’un juge
     ad hoc.
                                        Article 2
                                    Objet du différend
        La Cour est priée de :
     a) déterminer le tracé de la frontière entre la République du Bénin et la
          République du Niger dans le secteur du fleuve Niger ;
     b) préciser à quel Etat appartient chacune des îles dudit fleuve et en par-
          ticulier l’île de Lété ;
     c) déterminer le tracé de la frontière entre les deux Etats dans le secteur
          de la rivière Mékrou.

9

96                     DIFFÉREND FRONTALIER (ARRÊT)

                                       Article 3
                                   Procédure écrite
       1. Sans préjuger d’aucune question relative à la charge de la preuve, les
     Parties prient la Chambre d’autoriser la procédure suivante au regard des
     pièces de procédure écrite :
     a) un mémoire soumis par chacune des Parties au plus tard neuf (9) mois
         après l’adoption par la Cour de l’ordonnance constituant la Chambre ;
     b) un contre-mémoire soumis par chacune des Parties au plus tard neuf
         (9) mois après l’échange des mémoires ;
     c) toutes autres pièces de procédure écrite dont le dépôt, à la demande de
         l’une ou l’autre des Parties, aura été autorisé par la Cour ou prescrit
         par celle-ci.
       2. Les pièces de la procédure écrite, déposées auprès du greffier ne
     seront transmises à l’autre Partie que lorsque le greffier aura reçu de ladite
     Partie la pièce de procédure correspondante.
                                       Article 4
                                   Procédure orale
       Les Parties conviendront, avec l’approbation de la Chambre, de l’ordre
     dans lequel elles seront entendues au cours de la procédure orale ; à
     défaut d’accord entre les Parties, cet ordre sera celui que prescrira la
     Chambre.
                                       Article 5
                               Langue de la procédure
       Les Parties conviennent que leurs pièces de procédure écrite et leurs plai-
     doiries seront présentées en langue française.
                                       Article 6
                                   Droit applicable
       Les règles et principes du droit international qui s’appliquent au diffé-
     rend sont ceux énumérés au paragraphe 1 de l’article 38 du Statut de la
     Cour internationale de Justice, y compris le principe de la succession
     d’Etats aux frontières héritées de la colonisation, à savoir, l’intangibilité
     desdites frontières.
                                       Article 7
                                 Arrêt de la Chambre
       1. Les Parties acceptent, comme définitif et obligatoire pour elles-
     mêmes, l’arrêt de la Chambre, rendu en application du présent compro-
     mis.
       2. A partir du prononcé de l’arrêt, les Parties disposent de dix-huit
     (18) mois pour commencer les travaux de démarcation de la frontière.

       3. En cas de difficulté d’exécution de l’arrêt, l’une ou l’autre des Parties
     saisira la Cour conformément à l’article 60 du Statut de la Cour.
                                      Article 8
                                  Entrée en vigueur
       Le présent accord est soumis à ratification. Il entrera en vigueur à la
     date de l’échange des instruments de ratification qui aura lieu dans les
     meilleurs délais.

10

97                      DIFFÉREND FRONTALIER (ARRÊT)

                                        Article 9
                              Enregistrement et notification
        Le présent accord sera enregistré au Secrétariat des Nations Unies en
     application de l’article 102 de la Charte des Nations Unies à l’initiative de
     la Partie la plus diligente.
        1. En application de l’article 40 du Statut de la Cour, le présent com-
     promis sera notifié au greffier de la Cour par une lettre conjointe des
     Parties.
        2. Si cette notification n’est pas effectuée conformément au paragraphe
     précédent dans le délai d’un mois suivant l’entrée en vigueur du présent
     compromis, celui-ci sera notifié au greffier de la Cour par la Partie la plus
     diligente.
                                       Article 10
                                  Engagement spécial
       En attendant l’arrêt de la Chambre, les Parties s’engagent à préserver la
     paix, la sécurité et la quiétude au sein des populations des deux Etats.
       En foi de quoi le présent compromis établi en deux exemplaires origi-
     naux a été signé par les plénipotentiaires.
       Fait à Cotonou, le 15 juin 2001. »
   3. Conformément au paragraphe 3 de l’article 40 du Statut de la Cour et à
l’article 42 du Règlement, le greffier a transmis copie de la lettre de notification
conjointe, du compromis et du protocole d’échange des instruments de ratifi-
cation au Secrétaire général des Nations Unies, aux Membres des Nations
Unies et aux autres Etats admis à ester devant la Cour.

   4. L’article premier du compromis prévoit la saisine d’une chambre devant
être constituée en application du paragraphe 2 de l’article 26 du Statut, ainsi
que la désignation d’un juge ad hoc par chacune des Parties, conformément à
l’article 31 du Statut. Les Parties, dûment consultées par le président de la Cour
au sujet de la composition de la chambre en question, conformément au para-
graphe 2 de l’article 26 du Statut et au paragraphe 2 de l’article 17 du Règle-
ment, ont indiqué qu’elles souhaitaient la formation d’une chambre de cinq
membres, dont les deux juges ad hoc à désigner par elles.
   5. Par lettre du 21 août 2002, l’agent adjoint du Bénin a notifié à la Cour la
désignation par son gouvernement de M. Mohamed Bennouna pour siéger en
qualité de juge ad hoc. Par lettre du 11 septembre 2002, l’agent du Niger a noti-
fié à la Cour la désignation par son gouvernement de M. Mohammed Bedjaoui
pour siéger en qualité de juge ad hoc.
   6. Par ordonnance du 27 novembre 2002, la Cour, agissant en vertu du para-
graphe 2 de l’article 26 de son Statut et de l’article 17 de son Règlement, a
décidé d’accéder à la demande des Parties tendant à ce qu’une chambre spéciale
soit constituée pour connaître de l’affaire ; elle a déclaré que, le 27 novembre
2002, M. Guillaume, président de la Cour, et MM. Ranjeva et Kooijmans,
juges, avaient été élus pour former, avec les juges ad hoc susmentionnés, la
chambre qui serait saisie de l’affaire, et qu’en conséquence ladite chambre, ainsi
composée, était dûment constituée en vertu de cette ordonnance. Conformé-
ment au paragraphe 2 de l’article 18 du Règlement, il est revenu à M. Guillaume,
président de la Cour au moment de la constitution de la Chambre, de présider
la Chambre.

11

98                      DIFFÉREND FRONTALIER (ARRÊT)

   7. Par la même ordonnance, la Cour, conformément au paragraphe 1 de
l’article 92 de son Règlement, a fixé au 27 août 2003 la date d’expiration du
délai pour le dépôt d’un mémoire de chaque Partie, la suite de la procédure
étant réservée. Les mémoires ont été dûment déposés dans le délai ainsi fixé.
   8. Par ordonnance du 11 septembre 2003, le président de la Chambre, eu
égard au paragraphe 1 b) de l’article 3 du compromis, a fixé au 28 mai 2004 la
date d’expiration du délai pour le dépôt d’un contre-mémoire par chaque
Partie, la suite de la procédure étant réservée.
   9. La Chambre a tenu une audience le 20 novembre 2003 afin de permettre
aux juges ad hoc de faire la déclaration solennelle requise par le paragraphe 6
de l’article 31 du Statut et l’article 8 du Règlement.
   10. Le 28 mai 2004, dans le délai fixé par l’ordonnance du 11 septembre
2003, les Parties ont déposé au Greffe leurs contre-mémoires respectifs. Au
cours d’une réunion que le président de la Chambre a tenue avec les représen-
tants des Parties le 2 juillet 2004 afin de se renseigner auprès de celles-ci sur la
suite de la procédure, les deux Parties ont exprimé le souhait d’être autorisées à
présenter une troisième pièce de procédure écrite. Par ordonnance du
9 juillet 2004, le président de la Chambre, eu égard au paragraphe 1 c) de l’ar-
ticle 3 du compromis, a autorisé le dépôt d’une réplique par chaque Partie
et a fixé au 17 décembre 2004 la date d’expiration du délai pour le dépôt de
ces pièces, la suite de la procédure étant réservée. Les Parties ont déposé
leurs répliques au Greffe dans le délai ainsi fixé.
   11. Par lettre du 11 octobre 2004, M. Guillaume, président de la Chambre, a
informé le président de la Cour, conformément au paragraphe 4 de l’article 13
du Statut, qu’il avait pris la décision de démissionner de la Cour à compter du
11 février 2005. Du fait de la vacance que cette démission devait emporter au
sein de la Chambre, le président de la Cour a de nouveau consulté les Parties,
le 11 janvier 2005, au sujet de la composition de la Chambre. Lors d’une élec-
tion tenue le 16 février 2005, M. Abraham a été élu membre de la Chambre
pour occuper le siège devenu vacant à la suite de la démission de M. Guillaume.
Par ordonnance du 16 février 2005, la Cour a déclaré que, en conséquence de
cette élection, la Chambre se trouvait ainsi composée : M. Ranjeva, devenu, en
sa qualité de vice-président de la Cour, président de la Chambre, conformément
au paragraphe 2 de l’article 18 du Règlement ; MM. Kooijmans et Abraham,
juges ; et MM. Bedjaoui et Bennouna, juges ad hoc.
   12. Par lettre du 11 février 2005, l’agent du Niger a exprimé le vœu de son
gouvernement de produire deux documents nouveaux, conformément aux dis-
positions de l’article 56 du Règlement. Par lettre du 25 février 2005, l’agent du
Bénin a fait savoir à la Chambre que son gouvernement ne s’opposait pas à
cette production. La Chambre ayant décidé d’autoriser la production desdits
documents par le Niger, le greffier a porté cette décision à la connaissance des
Parties par lettres datées du 2 mars 2005.
   13. Conformément au paragraphe 2 de l’article 53 du Règlement, la
Chambre, après s’être renseignée auprès des Parties, a décidé que des exem-
plaires des pièces de procédure et des documents annexés seraient rendus
accessibles au public à l’ouverture de la procédure orale.
   14. Des audiences ont été tenues les 7, 8, 10 et 11 mars 2005, au cours des-
quelles ont été entendus en leurs plaidoiries et réponses :

Pour le Bénin :   S. Exc. M. Rogatien Biaou,
                  M. Alain Pellet,
                  Me Robert Dossou,

12

99                     DIFFÉREND FRONTALIER (ARRÊT)

                  M. Mathias Forteau,
                  M. Jean-Marc Thouvenin.
Pour le Niger :   S. Exc. Mme Aïchatou Mindaoudou,
                  M. Jean Salmon,
                  M. Amadou Tankoano,
                  M. Gérard Niyungeko,
                  M. Pierre Klein.
   A l’audience, des questions ont été posées par la Chambre, auxquelles il a été
répondu par écrit, conformément au paragraphe 4 de l’article 61 du Règlement.
Chacune des Parties a présenté des observations écrites sur les réponses de
l’autre Partie, conformément à l’article 72 du Règlement.

                                        *
   15. Dans la procédure écrite, les conclusions ci-après ont été présentées par
les Parties :
Au nom du Gouvernement du Bénin,
dans le mémoire :
       « Compte tenu de l’ensemble de ces considérations, la République du
     Bénin prie la Chambre de la Cour internationale de Justice de décider :

     1) que la frontière entre la République du Bénin et la République du
        Niger suit le tracé suivant :
        — du point de coordonnées 11° 54′ 15″ de latitude nord et 2° 25′ 10″ de
           longitude est, elle suit la ligne médiane de la rivière Mékrou jusqu’au
           point de confluence avec le fleuve Niger,
        — de ce point, la frontière se prolonge jusqu’à la rive gauche du fleuve
           qu’elle suit jusqu’au point d’intersection avec la frontière avec le
           Nigéria, telle qu’elle est définie par les Accords franco-britanniques
           des 29 mai et 19 octobre 1906 ;
     2) que la souveraineté sur chacune des îles du fleuve, et en particulier l’île
        de Lété, appartient à la République du Bénin. »
dans le contre-mémoire :
       « Pour les motifs exposés tant dans son mémoire que dans le présent
     contre-mémoire, la République du Bénin persiste dans ses conclusions et
     prie la Chambre de la Cour internationale de Justice de bien vouloir
     décider :
     1) que la frontière entre la République du Bénin et la République du
         Niger suit le tracé suivant :
         — du point de coordonnées 11° 54′ 15″ de latitude nord et 2° 25′ 10″ de
            longitude est, elle suit la ligne médiane de la rivière Mékrou jusqu’au
            point de coordonnées 12° 24′ 29″ de latitude nord et 2° 49′ 38″ de
            longitude est,
         — de ce point, la frontière suit la rive gauche du fleuve jusqu’au point
            de coordonnées 11° 41′ 44″ nord et 3° 36′ 44″ est ;

     2) que la souveraineté sur chacune des îles du fleuve, et en particulier l’île
        de Lété, appartient à la République du Bénin. »

13

100                     DIFFÉREND FRONTALIER (ARRÊT)

dans la réplique :
        « Pour les motifs exposés tant dans son mémoire et son contre-mémoire,
      que dans la présente réplique, la République du Bénin persiste dans ses
      conclusions et prie la Chambre de la Cour internationale de Justice de bien
      vouloir décider :
      1) que la frontière entre la République du Bénin et la République du
         Niger suit le tracé suivant :
         — du point de coordonnées 11° 54′ 15″ de latitude nord et 2° 25′ 10″ de
             longitude est, elle suit la ligne médiane de la rivière Mékrou jusqu’au
             point de coordonnées 12° 24′ 29″ de latitude nord et 2° 49′ 38″ de
             longitude est,
         — de ce point, la frontière suit la rive gauche du fleuve jusqu’au point
             de coordonnées 11° 41′ 44″ nord et 3° 36′ 44″ est ;

      2) que la souveraineté sur chacune des îles du fleuve, et en particulier l’île
         de Lété, appartient à la République du Bénin. »
Au nom du Gouvernement du Niger,
dans le mémoire :
       « La République du Niger prie la Cour de dire et juger que :
    — la frontière entre la République du Bénin et la République du Niger
         dans le secteur du fleuve Niger, depuis le confluent de la rivière
         Mékrou avec le fleuve Niger jusqu’à la frontière du Nigéria, suit la
         ligne des sondages les plus profonds, étant entendu qu’en cas de chan-
         gement à l’avenir de cette ligne, la frontière entre la République du
         Bénin et la République du Niger suivra ce nouveau tracé ;

      — la ligne actuelle des sondages les plus profonds dans cette partie du
        fleuve détermine l’appartenance des îles à l’une ou à l’autre des Parties ;
      — les îles situées entre la ligne des sondages les plus profonds et la rive
        droite du fleuve, à savoir Tondi Kwaria Barou, Koki Barou, Sandi
        Tounga Barou, Gandégabi Barou Kaïna, Dan Koré Guirawa, Barou
        Elhadji Dan Djoda, Koundou Barou, Elhadji Chaïbou Barou Kaïna et
        Dolé Barou, appartiennent à la République du Bénin ;
      — les îles situées entre la ligne des sondages les plus profonds et la rive
        gauche du fleuve, à savoir Boumba Barou Béri, Boumba Barou Kaïna,
        Kouassi Barou, Sansan Goungou, Lété Goungou, Monboye Tounga
        Barou, Sini Goungou, Lama Barou, Kotcha Barou, Gagno Goungou,
        Kata Goungou, Gandégabi Barou Béri, Guirawa Barou, Elhadji Chaï-
        bou Barou Béri, Goussou Barou et Beyo Barou, appartiennent à la
        République du Niger ;
      — l’attribution des îles à la République du Bénin et la République du
        Niger doit être considérée comme définitive, même en cas de change-
        ment à l’avenir du tracé de la ligne des sondages les plus profonds ;
      — la frontière entre la République du Bénin et la République du Niger
        dans le secteur de la Mékrou suit une ligne composée de deux seg-
        ments :
        — le premier segment est une ligne droite qui relie le point situé au
             confluent de la Mékrou avec le fleuve Niger au point situé à l’inter-
             section du méridien de Paris et de la chaîne montagneuse de l’Ata-

14

101                     DIFFÉREND FRONTALIER (ARRÊT)

           cora, dont les coordonnées indicatives sont les suivantes : latitude :
           11° 41′ 50″ nord ; longitude : 2° 20′ 14″ est ;
         — le second segment relie ce dernier point au point d’intersection des
           anciennes limites des cercles de Say et de Fada, d’une part, et de
           Fada et de l’Atacora, d’autre part, dont les coordonnées indi-
           catives sont les suivantes : latitude : 11° 44′ 37″ nord ; longitude :
           2° 18′ 55″ est. »
dans le contre-mémoire :
       « La République du Niger prie la Cour de dire et juger que :
      — la frontière entre la République du Bénin et la République du Niger
         dans le secteur du fleuve Niger, depuis le confluent de la rivière
         Mékrou avec le fleuve Niger jusqu’à la frontière du Nigéria, suit la
         ligne des sondages les plus profonds, étant entendu qu’en cas de chan-
         gement à l’avenir de cette ligne, la frontière entre la République du
         Bénin et la République du Niger suivra ce nouveau tracé ;

      — la ligne actuelle des sondages les plus profonds dans cette partie du
        fleuve détermine l’appartenance des îles à l’une ou à l’autre des parties ;
      — les îles situées entre la ligne des sondages les plus profonds et la rive
        droite du fleuve, à savoir Tondi Kwaria Barou, Koki Barou, Sandi
        Tounga Barou, Gandégabi Barou Kaïna, Dan Koré Guirawa, Barou
        Elhadji Dan Djoda, Koundou Barou, Elhadji Chaïbou Barou Kaïna et
        Dolé Barou appartiennent à la République du Bénin ;
      — les îles situées entre la ligne des sondages les plus profonds et la rive
        gauche du fleuve, à savoir Boumba Barou Béri, Boumba Barou Kaïna,
        Kouassi Barou, Sansan Goungou, Lété Goungou, Monboye Tounga
        Barou, Sini Goungou, Lama Barou, Kotcha Barou, Gagno Goungou,
        Kata Goungou, Gandégabi Barou Béri, Guirawa Barou, Elhadji Chaï-
        bou Barou Béri, Goussou Barou et Beyo Barou appartiennent à la
        République du Niger ;
      — l’attribution des îles à la République du Bénin et la République du
        Niger doit être considérée comme définitive, même en cas de change-
        ment à l’avenir du tracé de la ligne des sondages les plus profonds ;
      — la frontière entre la République du Bénin et la République du Niger
        dans le secteur de la Mékrou suit une ligne composée de deux segments :
        — le premier segment est une ligne droite qui relie le point situé au
             confluent de la Mékrou avec le fleuve Niger au point situé à l’inter-
             section du méridien de Paris et de la chaîne montagneuse de l’Ata-
             cora, dont les coordonnées indicatives sont les suivantes : latitude :
             11° 41′ 50″ nord ; longitude : 2° 20′ 14″ est ;
        — le second segment relie ce dernier point au point d’intersection des
             anciennes limites des cercles de Say et de Fada, d’une part, et de
             Fada et de l’Atacora, d’autre part, dont les coordonnées indi-
             catives sont les suivantes : latitude : 11° 44′ 37″ nord ; longitude :
             2° 18′ 55″ est. »
dans la réplique :
       « La République du Niger prie la Cour de dire et juger que :
      — la frontière entre la République du Bénin et la République du Niger
         dans le secteur du fleuve Niger, depuis le confluent de la rivière

15

102                      DIFFÉREND FRONTALIER (ARRÊT)

        Mékrou avec le fleuve Niger jusqu’à la frontière du Nigéria, suit la
        ligne des sondages les plus profonds, telle qu’elle peut être établie à la
        date de l’indépendance ;
      — cette ligne détermine l’appartenance des îles à l’une ou à l’autre des
        parties ;
      — les îles entre la ligne des sondages les plus profonds et la rive droite du
        fleuve, à savoir Pekinga, Tondi Kwaria Barou, Koki Barou, Sandi
        Tounga Barou, Gandégabi Barou Kaïna, Dan Koré Guirawa, Barou
        Elhadji Dan Djoda, Koundou Barou et Elhadji Chaïbou Barou Kaïna
        appartiennent à la République du Bénin ;
      — les îles situées entre la ligne des sondages les plus profonds et la rive
        gauche du fleuve, à savoir Boumba Barou Béri, Boumba Barou Kaïna,
        Kouassi Barou, Sansan Goungou, Lété Goungou, Monboye Tounga
        Barou, Sini Goungou, Lama Barou, Kotcha Barou, Gagno Goungou,
        Kata Goungou, Gandégabi Barou Béri, Guirawa Barou, Elhadji Chaï-
        bou Barou Béri, Goussou Barou, Beyo Barou et Dolé Barou appar-
        tiennent à la République du Niger ;
      — l’attribution des îles à la République du Bénin et la République du
        Niger selon la ligne des sondages les plus profonds déterminée à la date
        de l’indépendance doit être considérée comme définitive. Il appartien-
        dra aux parties de veiller à ce que ce chenal reste le principal chenal
        navigable en effectuant les dragages nécessaires ;
      — la frontière entre la République du Bénin et la République du Niger
        dans le secteur de la Mékrou suit une ligne composée de deux segments :
        — le premier segment est une ligne droite qui relie le point situé au
             confluent de la rivière Mékrou avec le fleuve Niger au point situé à
             l’intersection du méridien de Paris et de la chaîne montagneuse de
             l’Atacora, dont les coordonnées indicatives sont les suivantes : lati-
             tude : 11° 41′ 50″ nord ; longitude : 2° 20′ 14″ est ;
        — le second segment relie ce dernier point au point d’intersection des
             anciennes limites des cercles de Say et de Fada, d’une part, et de
             Fada et de l’Atacora, d’autre part, dont les coordonnées indi-
             catives sont les suivantes : latitude : 11° 44′ 37″ nord ; longitude :
             2° 18′ 55″ est. »
   16. Dans la procédure orale, les conclusions finales ci-après ont été présen-
tées par les Parties :
Au nom du Gouvernement du Bénin,
         « Pour les motifs exposés tant dans ses écritures qu’au cours des plaidoi-
      ries orales, la République du Bénin prie la Chambre de la Cour interna-
      tionale de Justice de bien vouloir décider :
      1) que la frontière entre la République du Bénin et la République du
          Niger suit le tracé suivant :
          — du point de coordonnées 11° 54′ 15″ de latitude nord et 2° 25′ 10″ de
              longitude est, elle suit la ligne médiane de la rivière Mékrou jusqu’au
              point de coordonnées 12° 24′ 29″ de latitude nord et 2° 49′ 38″ de
              longitude est,
          — de ce point, la frontière suit la rive gauche du fleuve jusqu’au point
              de coordonnées 11° 41′ 44″ nord et 3° 36′ 44″ est ;


16

103                     DIFFÉREND FRONTALIER (ARRÊT)

      2) que la souveraineté sur chacune des îles du fleuve, et en particulier l’île
         de Lété, appartient à la République du Bénin. »
Au nom du Gouvernement du Niger,
      « La République du Niger prie la Cour de dire et juger que :
    1) La frontière entre la République du Bénin et la République du Niger
       suit la ligne des sondages les plus profonds dans le fleuve Niger, telle
       qu’elle a pu être établie à la date de l’indépendance, et ce, depuis le
       point de coordonnées 12° 24′ 27″ de latitude nord et 2° 49′ 36″ de lon-
       gitude est, jusqu’au point de coordonnées 11° 41′ 40,7″ de latitude nord
       et 3° 36′ 44″ de longitude est.
    2) Cette ligne détermine l’appartenance des îles à l’une ou à l’autre des
       Parties.
       — Les îles situées entre la ligne des sondages les plus profonds et la
            rive droite du fleuve, à savoir Pekinga, Tondi Kwaria Barou, Koki
            Barou, Sandi Tounga Barou, Gandégabi Barou Kaïna, Dan Koré
            Guirawa, Barou Elhadji Dan Djoda, Koundou Barou et Elhadji
            Chaïbou Barou Kaïna appartiennent à la République du Bénin.
       — Les îles situées entre la ligne des sondages les plus profonds et la
            rive gauche du fleuve, à savoir Boumba Barou Béri, Boumba Barou
            Kaïna, Kouassi Barou, Sansan Goungou, Lété Goungou, Mon-
            boye Tounga Barou, Sini Goungou, Lama Barou, Kotcha Barou,
            Gagno Goungou, Kata Goungou, Gandégabi Barou Béri, Guirawa
            Barou, Elhadji Chaïbou Barou Béri, Goussou Barou, Beyo Barou
            et Dolé Barou appartiennent à la République du Niger.
    3) L’attribution des îles à la République du Bénin et la République du
       Niger selon la ligne des sondages les plus profonds déterminée à la date
       de l’indépendance doit être considérée comme définitive.
    4) En ce qui concerne la limite frontalière sur les ponts de Gaya-Malan-
       ville, celle-ci passe par le milieu de chacun de ces ouvrages.
    5) La frontière entre la République du Bénin et la République du Niger
       dans le secteur de la Mékrou suit une ligne composée de deux seg-
       ments :
       — le premier segment est une ligne droite qui relie le point situé au
            confluent de la rivière Mékrou avec le fleuve Niger au point situé à
            l’intersection du méridien de Paris et de la chaîne montagneuse de
            l’Atacora, dont les coordonnées indicatives sont les suivantes : lati-
            tude : 11° 41′ 50″ nord ; longitude : 2° 20′ 14″ est ;
       — le second segment relie ce dernier point au point d’intersection des
            anciennes limites des cercles de Say et de Fada, d’une part, et de
            Fada et de l’Atacora, d’autre part, dont les coordonnées indicatives
            sont les suivantes : latitude : 11° 44′ 37″ nord ; longitude : 2° 18′ 55″
            est. »

                                       * * *
   17. La mission confiée à la Chambre en la présente espèce par le com-
promis du 15 juin 2001 consiste à déterminer le tracé de l’ensemble de la
frontière entre le Bénin et le Niger et à dire auquel des deux Etats appar-
tient chacune des îles du fleuve Niger dans ce secteur, notamment l’île de
Lété.

17

104                    DIFFÉREND FRONTALIER (ARRÊT)


   Le Bénin et le Niger sont situés en Afrique occidentale. La République
du Bénin, anciennement connue sous le nom de République du Dahomey
(de 1960 à 1975), puis de République populaire du Bénin (de 1975 à
1990), couvre une superficie de 112 622 kilomètres carrés ; elle se trouve
limitée au sud par l’océan Atlantique, à l’ouest par le Togo, au nord-
ouest par le Burkina Faso, au nord par le Niger et à l’est par le Nigéria.
La République du Niger, dont la superficie est de 1 267 000 kilomètres
carrés, est limitée au sud par le Nigéria, au sud-ouest par le Bénin, à
l’ouest par le Burkina Faso, au nord-ouest par le Mali, au nord par la
Libye et l’Algérie, et à l’est par le Tchad. Le croquis n° 1, à la page 105
ci-après, illustre la situation générale des territoires des Parties.
   18. L’article 2 du compromis divise la frontière contestée en deux sec-
teurs : celui de la rivière Mékrou, à l’ouest, et celui du fleuve Niger, à l’est.
Le croquis n° 2, à la page 106 ci-après, présente une vue générale de cette
frontière.
   Dans sa partie occidentale, cette frontière suit un tracé orienté approxi-
mativement de sud-ouest en nord-est, traversant une forêt dont la végéta-
tion est de transition soudano-sahélienne, depuis un point marquant la
limite entre les deux Etats et le Burkina Faso jusqu’au confluent de la
rivière Mékrou avec le fleuve Niger.
   Dans sa partie orientale, la frontière suit ce fleuve, en direction du sud-
est, sur une longueur d’environ 150 kilomètres à partir dudit confluent et
aboutit à un point marquant la limite des deux Etats avec le Nigéria. Les
Parties ont présenté des descriptions divergentes des caractéristiques du
fleuve Niger dans la région. Selon le Bénin, le fleuve subit un phénomène
d’ensablement qui entraînerait un déplacement dans le temps de son
cours et affecterait particulièrement sa rive droite, beaucoup moins stable
que la rive gauche. Bien que reconnaissant l’existence dudit phénomène,
le Niger soutient qu’il n’y a pas eu, en raison de la nature des roches du
bief fluvial concerné, de changement significatif dans le tracé du chenal
principal du fleuve sur une période de plus de cent ans, et qu’il n’y a pas
de différence importante dans la configuration de l’une et l’autre des
rives. Dans ce secteur, trois affluents (la Mékrou, l’Alibori et la Sota)
débouchent sur la rive droite du fleuve Niger, qui connaît de ce fait deux
crues annuelles, l’une en janvier-mars et l’autre en septembre-octobre.
Les Parties ont des vues opposées sur la question de savoir si dans la zone
à délimiter le fleuve est navigable en période de basses eaux : tandis que le
Bénin allègue qu’il ne l’est pas, le Niger soutient que la navigation y est
possible pendant toute l’année pour certains types d’embarcations.
   19. Plusieurs îles sont situées sur le bief fluvial concerné, dont le
nombre exact et l’appartenance à l’une ou l’autre des Parties font
l’objet de contestations en la présente instance.
   L’île de Lété, à laquelle se réfère explicitement l’alinéa b) de l’article 2
du compromis, est la plus grande de ces îles, couvrant une quarantaine de
kilomètres carrés. Elle s’étend sur une longueur de 16 300 mètres depuis
un point situé en face des villages de Kwara Tegui (Bénin) et d’Ouna
(Niger) jusqu’à un point se trouvant face aux villages de Karimama

18

105   DIFFÉREND FRONTALIER (ARRÊT)




19

106   DIFFÉREND FRONTALIER (ARRÊT)

107                   DIFFÉREND FRONTALIER (ARRÊT)


(Bénin) et d’Albarkaizé (Niger). Les coordonnées approximatives des
extrémités de l’île sont : en amont, 12° 9’ 55′ de latitude nord et 3° 6′ 47″ de
longitude est ; et, en aval, 12° 3′ 43″ de latitude nord et 3° 13′ 39″ de lon-
gitude est. Fertile et dotée de riches pâturages, l’île est habitée en perma-
nence ; selon les informations fournies par le Niger, sa population était de
quelque deux mille habitants en 2000.

                                     *   *
   20. Le différend frontalier qui oppose les Parties s’inscrit dans un
contexte historique marqué par l’accession à l’indépendance des terri-
toires qui relevaient de l’Afrique occidentale française (dénommée ci-
après l’« AOF »). Le Bénin, indépendant depuis le 1er août 1960, corres-
pond à l’ancienne colonie du Dahomey, et le Niger, indépendant depuis
le 3 août 1960, à un territoire ayant connu différents avatars adminis-
tratifs au cours de la période coloniale.

    21. Les deux Parties ont fait état, dans leurs pièces de procédure,
d’incidents survenus sur l’île de Lété à la veille de leur accession à l’indé-
pendance, en 1959 et 1960. A la suite de ces événements, les deux Etats
mirent en place un processus de règlement amiable du différend frontalier
les opposant : en 1961 et 1963, deux commissions mixtes daho-nigériennes
se réunirent pour discuter de la question.
    En octobre 1963, la crise s’aggrava entre le Dahomey et le Niger, en
particulier au sujet de l’île de Lété. Chacun des deux Etats publia par la
suite un livre blanc où étaient notamment exposées leurs positions res-
pectives au sujet du différend frontalier.
    De nouvelles tentatives de règlement pacifique eurent lieu dans les années
suivantes, qui aboutirent à une conférence tenue à Yamoussoukro le 18 jan-
vier 1965, au cours de laquelle les Parties convinrent, « jusqu’au règlement
définitif du litige sur l’île, de permettre aux nationaux des deux pays de
vivre en parfaite harmonie sur cette île ». La question de la souveraineté sur
l’île de Lété ne fut cependant pas résolue et de nouveaux incidents se pro-
duisirent dans les années suivantes, notamment en 1993 et 1998.
    22. Le 8 avril 1994, le Bénin et le Niger conclurent un accord portant
création de la commission mixte paritaire de délimitation de leur fron-
tière commune, dont le mandat comprenait le recensement, la collecte et
l’analyse des documents relatifs à la frontière, ainsi que la définition pré-
cise de celle-ci. Cette commission tint six sessions entre septembre 1995
et juin 2000.
    Les efforts pour parvenir à une solution négociée du différend ayant
échoué, la commission proposa aux autorités des deux Etats de saisir par
compromis la Cour internationale de Justice. Le compromis fut signé à
Cotonou le 15 juin 2001 et entra en vigueur le 11 avril 2002.


                                     *   *
21

108                   DIFFÉREND FRONTALIER (ARRÊT)


   23. Aux termes de l’article 6 du compromis (« Droit applicable »), les
règles et principes du droit international qui s’appliquent au présent dif-
férend comprennent « le principe de la succession d’Etats aux frontières
héritées de la colonisation, à savoir, l’intangibilité desdites frontières ». Il
ressort des termes de cette disposition ainsi que de l’argumentation des
Parties que celles-ci conviennent de la pertinence du principe de l’uti pos-
sidetis juris pour la détermination de leur frontière commune. Comme la
Chambre constituée en l’affaire du Différend frontalier (Burkina Faso/
République du Mali) a eu l’occasion de l’indiquer, l’existence de ce prin-
cipe a été reconnue à plusieurs reprises dans le contexte africain (Diffé-
rend frontalier (Burkina Faso/République du Mali), arrêt, C.I.J. Recueil
1986, p. 565, par. 20) ; elle l’a été, récemment encore, à l’alinéa b) de
l’article 4 de l’acte constitutif, signé à Lomé le 11 juillet 2000, de l’Union
africaine, dont le Bénin et le Niger sont des membres. Ladite Chambre a
précisé que le principe considéré « accorde au titre juridique la préémi-
nence sur la possession effective comme base de la souveraineté » et « vise,
avant tout, à assurer le respect des limites territoriales au moment de
l’accession à l’indépendance », y compris des anciennes délimitations
administratives établies pendant l’époque coloniale et devenues frontières
internationales (C.I.J. Recueil 1986, p. 586-587, par. 63, et p. 566, par. 23).

   24. En application du principe de l’uti possidetis juris, la présente
Chambre doit donc rechercher quelle est, dans l’affaire dont elle est sai-
sie, la frontière héritée de l’administration française. Les Parties s’accor-
dent pour dire que les dates à prendre en considération à cet effet sont
celles auxquelles elles ont respectivement accédé à l’indépendance, à
savoir les 1er et 3 août 1960 ; la Chambre observe qu’aucune modification
de la frontière n’est intervenue entre ces deux moments très proches dans
le temps.
   25. Néanmoins, les Parties ont parfois formulé des opinions diffé-
rentes s’agissant de certains aspects de l’application du principe de l’uti
possidetis juris en l’espèce.
   En premier lieu, le Niger soutient que ce principe n’exclut pas que la
Chambre puisse tenir compte, le cas échéant, des réalités physiques pos-
térieures à l’accession à l’indépendance, afin de s’assurer que l’arrêt rendu
aura une portée effective et concrète entre les Parties : ainsi, tout en priant
la Chambre de préciser à quel Etat appartient chacune des îles du fleuve
Niger par référence à la ligne des sondages les plus profonds à la date de
l’indépendance, le Niger lui demande de considérer à cet effet unique-
ment les îles existant à l’heure actuelle.
   Le Bénin souligne quant à lui qu’en application stricte du principe de
l’uti possidetis juris il serait inacceptable de se référer à la situation
actuelle pour déterminer l’appartenance des îles au moment où les Parties
ont accédé à l’indépendance.
   La Chambre constate qu’en tout état de cause les Parties s’accordent
sur le fait que le tracé de leur frontière commune doit être établi, confor-
mément au principe de l’uti possidetis juris, par référence à la situation

22

109                   DIFFÉREND FRONTALIER (ARRÊT)


physique à laquelle le droit colonial français s’est appliqué, telle qu’elle
existait à la date des indépendances. Les conséquences de ce tracé sur le
terrain, notamment en ce qui concerne l’appartenance des îles du fleuve à
l’une ou l’autre des Parties, doivent cependant s’apprécier par rapport
aux réalités physiques contemporaines et la Chambre ne saurait ignorer,
dans l’accomplissement de la tâche qui lui est confiée par les Parties aux
termes de l’article 2 du compromis, l’apparition ou la disparition éven-
tuelle de certaines îles sur le bief fluvial concerné.
   26. En deuxième lieu, le Bénin et le Niger ont avancé des vues diver-
gentes à propos des documents ou des cartes sur lesquels la Chambre doit
fonder sa détermination de leur frontière commune.
   Le Niger invoque, à l’appui de la délimitation qu’il revendique, cer-
tains documents et cartes postérieurs à la date des indépendances, et ce
non seulement pour démontrer des réalités physiques actuelles, mais éga-
lement aux fins de déterminer la situation existant à l’époque coloniale.
Selon le Niger, il doit être procédé à une telle détermination sur la base
des études les plus proches dans le temps de l’accession des Parties à
l’indépendance, sans se limiter aux études antérieures à la date des indé-
pendances.
   Le Bénin estime au contraire que la Chambre devrait fonder sa déci-
sion sur des études et documents antérieurs à la date critique.
   La Chambre ne saurait exclure à priori que des cartes, études ou autres
documents postérieurs à cette date puissent être pertinents pour établir,
en application du principe de l’uti possidetis juris, la situation qui existait
alors. En tout état de cause, le principe de l’uti possidetis ayant pour effet
de geler le titre territorial (Différend frontalier (Burkina Faso/République
du Mali), arrêt, C.I.J. Recueil 1986, p. 568, par. 29), la prise en consi-
dération de documents postérieurs à la date des indépendances ne saurait
conduire à une quelconque modification de l’« instantané territorial » à la
date critique sauf, bien entendu, dans l’hypothèse où semblables docu-
ments exprimeraient clairement l’accord des Parties à une telle fin.
   27. Les Parties ont, en troisième lieu, débattu de la valeur juridique, au
regard du principe de l’uti possidetis juris, des effectivités postcoloniales.
   La Chambre note que les deux Parties ont parfois cherché à confirmer
le titre juridique dont elles se réclament en faisant valoir des actes par
lesquels leurs autorités auraient, après 1960, exercé la souveraineté sur les
territoires contestés ; de telles effectivités ont, entre autres, été invoquées
par le Niger à propos d’activités intéressant le fleuve et ses îles, et par le
Bénin à propos d’activités intéressant la rive droite de la rivière Mékrou.

   Une telle démarche ne doit pas nécessairement être exclue. En effet,
comme l’a indiqué la Chambre chargée de connaître de l’affaire du Dif-
férend frontalier terrestre, insulaire et maritime (El Salvador/Honduras ;
Nicaragua (intervenant)), il peut être tenu

      « compte, dans certains cas, d’éléments de preuve documentaire qui
      découlent d’effectivités postérieures à l’indépendance quand ... ces

23

110                    DIFFÉREND FRONTALIER (ARRÊT)


      éléments apportent des précisions sur la frontière de l’uti possidetis ...,
      à condition qu’il existe une relation entre les effectivités en cause et
      la détermination de cette frontière » (arrêt, C.I.J. Recueil 1992,
      p. 399, par. 62).

                                        *
   28. Les Parties s’accordent à reconnaître que la détermination du tracé
de la frontière et l’attribution des îles du fleuve Niger à l’une ou l’autre
d’entre elles doit, en application du principe de l’uti possidetis juris,
s’apprécier à la lumière du droit colonial français, dit « droit d’outre-
mer ». Elles se disent également d’accord sur l’identification des règles
pertinentes de ce droit, mais en offrent des interprétations divergentes.
   Avant de se pencher sur ces règles, la Chambre rappellera que, lorsque
référence est faite à un droit interne en pareil contexte, ce droit intervient,
      « non en tant que tel (comme s’il y avait un continuum juris, un relais
      juridique entre ce droit et le droit international), mais seulement
      comme un élément de fait, parmi d’autres, ou comme moyen de
      preuve et de démonstration ... [du] « legs colonial » » (Différend fron-
      talier (Burkina Faso/République du Mali), arrêt, C.I.J. Recueil
      1986, p. 568, par. 30).
   29. Ainsi que l’a déjà exposé la Chambre constituée en l’affaire du Dif-
férend frontalier (Burkina Faso/République du Mali) (C.I.J. Recueil 1986,
p. 568-569, par. 31), les possessions françaises en Afrique occidentale
furent dotées, par décret du président de la République française en date
du 16 juin 1895, d’une organisation administrative territoriale centralisée,
placée sous l’autorité d’un gouverneur général. L’AOF ainsi créée était
divisée en colonies, à la tête desquelles se trouvaient des lieutenants-gou-
verneurs, elles-mêmes constituées de circonscriptions de base dénommées
cercles et administrées par des commandants de cercle ; chaque cercle
était à son tour composé de subdivisions, administrées par des chefs de
subdivision, comprenant des cantons, qui regroupaient plusieurs villages.
   30. Les Parties reconnaissent que la création et la suppression des
colonies étaient du ressort des autorités métropolitaines : le président de
la République française, agissant par décret, sous l’empire de la constitu-
tion de la Troisième République, puis le Parlement français, après l’adop-
tion de la constitution du 27 octobre 1946.
   La compétence pour créer des subdivisions territoriales au sein d’une
même colonie relevait en revanche de l’autorité de l’AOF jusqu’en 1957,
lorsqu’elle fut transférée aux institutions représentatives locales.
   L’article 5 du décret du président de la République française, du
18 octobre 1904, portant réorganisation de l’AOF, attribua au gouver-
neur général compétence pour « détermin[er] en conseil de gouvernement
et sur la proposition des lieutenants-gouverneurs intéressés les circons-
criptions administratives dans chacune des colonies ».
   Dans sa circulaire n° 114c du 3 novembre 1912, relative à la forme à

24

111                   DIFFÉREND FRONTALIER (ARRÊT)


donner aux actes portant organisation des circonscriptions et subdivi-
sions administratives, le gouverneur général interpréta ce texte comme lui
réservant « le droit de fixer ... le nombre et l’étendue des cercles qui cons-
titu[aient], dans l’intérieur des Colonies, l’unité administrative réelle »,
mais précisa qu’il était « admis que les Lieutenants-Gouverneurs conser-
veraient la faculté de déterminer, par des actes émanant de leur propre
autorité, les subdivisions territoriales créées dans l’intérieur de ces
cercles ». D’après cette circulaire, « toute mesure intéressant la circons-
cription administrative, l’unité territoriale proprement dite, c’est-à-dire
affectant le cercle, soit dans son existence (créations ou suppressions),
soit dans son étendue, soit dans sa dénomination, soit dans l’emplacement
de son chef-lieu », devait être sanctionnée par un arrêté général pris en
conseil de gouvernement ; il appartenait aux lieutenants-gouverneurs « de
préciser, par des arrêtés, dont [le gouverneur général se] réserv[ait] l’appro-
bation, les limites topographiques exactes et détaillées de chacune de ces
circonscriptions », ainsi que, « dans l’intérieur des cercles, [de] fixer ... le
nombre et l’étendue des subdivisions territoriales ... et l’emplacement de
leur centre » par des actes locaux.
   31. Le Bénin allègue qu’au vu de ces textes il convient de distinguer les
règles applicables à la création des colonies et de leurs subdivisions de
celles relatives à la fixation des limites territoriales. A l’audience, le Bénin
n’en a pas moins reconnu que le principe selon lequel les mêmes autorités
habilitées à créer des colonies ou des circonscriptions administratives
avaient le pouvoir d’en définir ou d’en modifier les limites s’appliquait
certainement aux colonies. Il a toutefois maintenu que ce pouvoir n’était
pas exclusif et que ledit principe ne s’appliquait sans doute pas s’agissant
des limites internes aux colonies. En tout état de cause, les autorités
locales, au premier chef les lieutenants-gouverneurs, auraient eu compé-
tence, en vertu des règles relatives à la fixation des limites territoriales,
pour préciser les décisions des autorités centrales.
   Le Niger soutient en revanche que le pouvoir de créer une colonie,
reconnu par les textes susmentionnés, emportait le pouvoir implicite d’en
fixer l’étendue globale, de laquelle pouvaient être déduites des limites plus
ou moins précises selon le cas. Il s’ensuivait, selon le Niger, que les règles
en matière de création et d’organisation des circonscriptions administra-
tives coloniales attribuaient des compétences implicites aux autorités
métropolitaines, en matière de détermination des limites interterritoriales,
et aux autorités de l’AOF, pour la délimitation des circonscriptions et
subdivisions administratives. Les lieutenants-gouverneurs n’auraient eu
compétence en cette matière que dans certaines circonstances précises et
suivant une procédure et des formalités prescrites par lesdits textes.


                                     *   *
  32. Aux fins de mieux comprendre le contexte historique dans lequel se
placent les revendications des Parties en ce qui concerne la détermination

25

112                   DIFFÉREND FRONTALIER (ARRÊT)


de la frontière et l’appartenance des îles du fleuve Niger, il convient de
retracer brièvement l’évolution du statut juridique des territoires concer-
nés pendant la période coloniale.
   33. Dans la seconde moitié du XIXe siècle, la France s’était d’abord
implantée le long du littoral du Dahomey, à Cotonou et à Porto Novo.
Au terme d’un conflit armé avec le souverain local dans les années 1880 et
1890, elle consolida sa présence dans la région en plaçant d’abord le
Dahomey sous protectorat (1892), puis en créant la « colonie du Daho-
mey et dépendances » (décret du 22 juin 1894). La France lança ensuite
des expéditions depuis ses possessions du Dahomey vers le nord, ainsi
que depuis le Soudan vers le sud et l’est, qui lui permirent, à l’automne
1897, d’occuper la vallée du fleuve Niger (notamment le secteur entre Say
et Boussa).
   L’occupation française fut consacrée, pour la région du nord-ouest du
Dahomey, par une convention conclue avec l’Allemagne le 23 juillet 1897
et, pour celle du nord-est du Dahomey, par une convention conclue avec
la Grande-Bretagne le 14 juin 1898. Par une convention du 8 avril 1904,
certains ajustements furent apportés à la ligne établie en 1898 aux fins de
séparer les zones d’influence française et britannique ; les parties à cette
convention fixèrent les limites de leurs possessions respectives suivant ces
ajustements par une convention du 29 mai 1906, pour ce qui est de la
région à l’est du fleuve Niger, et par un accord du 19 octobre 1906, pour
les territoires se trouvant entre le golfe de Guinée et ce fleuve ; des opé-
rations d’abornement, consignées dans un procès-verbal en date du
19 février 1910, furent par la suite réalisées par la commission franco-
anglaise de délimitation des territoires situés entre le Niger et le lac
Tchad.
   34. A la fin du XIXe siècle, lorsque la colonie du Dahomey fut incor-
porée à l’AOF par décret du 17 octobre 1899, elle englobait, dans la
région concernée par le présent différend, des territoires situés sur les
deux rives du fleuve Niger. En vertu du même décret, qui avait décidé la
dislocation du Soudan français et la répartition des territoires qui appar-
tenaient à celui-ci entre différentes colonies et deux territoires militaires
spécialement créés, le territoire de Say fut également attribué au Daho-
mey ; ce rattachement fut rendu effectif par arrêté du gouverneur du
Dahomey en date du 20 mars 1901.
   Par arrêté du 23 juillet 1900, le gouverneur général de l’AOF décida
la création d’un troisième territoire militaire s’étendant sur les régions
de la rive gauche du fleuve Niger de Say au lac Tchad. Cet arrêté de
1900 fut suivi d’un décret du président de la République française du
20 décembre 1900 ayant le même objet. La limite entre le troisième
territoire militaire et le premier territoire militaire créé en 1899 fut par la
suite fixée par arrêté du gouverneur général de l’AOF du 20 mars 1902.

  Par décret du 18 octobre 1904 portant réorganisation du gouvernement
général de l’AOF, le président de la République française créa notam-
ment la colonie du Haut-Sénégal et Niger comprenant « les anciens terri-

26

113                   DIFFÉREND FRONTALIER (ARRÊT)


toires du Haut-Sénégal et du Moyen-Niger et ceux qui form[aient] le
troisième territoire militaire ». La colonie nouvellement créée était com-
posée de « cercles d’administration civile », ainsi que du « territoire mili-
taire du Niger », formé par les anciens premier et troisième territoires
militaires.
   Par décret du 2 mars 1907, les cercles de Fada-N’Gourma et de Say
furent détachés du Dahomey pour être rattachés à la colonie du Haut-
Sénégal et Niger. La limite intercoloniale fixée par ce décret fut revue à
deux reprises dans sa partie occidentale, d’abord par un décret du
12 août 1909, puis par un décret du 23 avril 1913.
   35. Le 7 septembre 1911, un autre décret détacha le territoire militaire
du Niger de la colonie du Haut-Sénégal et Niger (le cercle de Say demeu-
rant une circonscription de cette dernière), pour en faire une subdivision
administrative dépendant directement du gouvernement général de
l’AOF. Ce territoire militaire devint, le 1er janvier 1921, le territoire
civil du Niger, puis fut transformé en colonie autonome par décret du
13 octobre 1922.
   Entre-temps, le décret du 1er mars 1919 avait décidé la création de la
colonie de la Haute-Volta, qui s’était vu attribuer notamment les cercles
de Say et de Fada-N’Gourma faisant jusqu’alors partie du Haut-Sénégal
et Niger.
   Par décret du 28 décembre 1926, certains cantons du cercle de Dori et
le cercle de Say (à l’exception du canton Gourmanché-de-Botou) furent
détachés de la Haute-Volta pour être rattachés au Niger. Un arrêté
général du 31 août 1927 et son erratum du 5 octobre de la même année
fixèrent la limite entre les colonies de la Haute-Volta et du Niger.

   La colonie de la Haute-Volta fut supprimée par décret du 5 sep-
tembre 1932, puis reconstituée avec la même assise territoriale par la
loi n° 47-1707 du 4 septembre 1947 ; pendant la période intermédiaire,
les cercles de Fada et de Dori (à l’exception du canton d’Aribinda)
furent rattachés au Niger.
   36. Au cours de la période coloniale, l’organisation administrative du
Dahomey et du Niger fit l’objet de plusieurs dispositions successives.
   Après sa création en 1894, la colonie du Dahomey et dépendances fut
organisée par arrêté du gouverneur par intérim en date du 11 août 1898 :
cet arrêté instituait quatre cercles dans la colonie, dont celui du Moyen-
Niger, qui comprenait notamment « les territoires du Zaberma ou Dendi
situés sur les deux rives du Niger et leurs dépendances », et celui du
Gourma, qui était constitué par « les provinces de Fada N’Gourma, de
Pama, de Matiacouali, de Kodjar, de Botou et leurs dépendances ». Les
divisions territoriales de la colonie furent réorganisées par des arrêtés du
gouverneur général de l’AOF des 8 décembre 1934 et 27 octobre 1938 :
ces deux arrêtés identifiaient notamment les limites des cercles de Kandi
et de Natitingou, contigus à la colonie du Niger.
   Le Niger fit l’objet de réorganisations internes successives par arrêtés
du gouverneur général de l’AOF du 26 décembre 1904, du 31 décembre

27

114                   DIFFÉREND FRONTALIER (ARRÊT)


1907, du 14 décembre 1908, du 22 juin 1910, du 23 novembre 1912 et du
22 janvier 1927 ; à la veille de l’indépendance, à la suite d’un arrêté géné-
ral du 30 mars 1956 ajoutant sept nouveaux cercles dans la colonie, le
Niger comptait seize cercles.

                                     *   *
   37. La Chambre décrira à présent les principaux documents pertinents
aux fins du règlement du différend frontalier. Il convient de distinguer, à
cet égard, les documents concernant la détermination du tracé de la fron-
tière dans le secteur du fleuve Niger et l’appartenance des îles de ce fleuve
à l’une ou l’autre des Parties, d’une part, et ceux relatifs à la délimitation
dans le secteur de la rivière Mékrou, d’autre part.
   38. S’agissant du secteur du fleuve Niger et des îles, les documents
essentiels sont, par ordre chronologique, les suivants :
— l’arrêté général du 23 juillet 1900 créant un troisième territoire mili-
  taire dont le chef-lieu était établi à Zinder. L’article premier de cet
  arrêté disposait que ce territoire « s’étend[ait] sur les régions de la rive
  gauche du Niger de Say au lac Tchad qui [avaient] été placées dans la
  sphère d’influence française par la convention du 14 juin 1898 » ;

— le décret du 20 décembre 1900 constituant un troisième territoire mili-
  taire entre le Niger et le Tchad ;
— la lettre n° 163 du ministre des colonies en date du 7 septembre 1901
  adressée au gouverneur général de l’AOF. Dans cette lettre, le mi-
  nistre se référait à une communication antérieure par laquelle le gou-
  verneur général lui avait transmis deux rapports du gouverneur du
  Dahomey « envisagea[nt] la question de la délimitation entre le Daho-
  mey et le troisième territoire militaire, et indiqua[nt] le cours du Niger
  comme la meilleure ligne de démarcation, au double point de vue
  géographique et politique ». En réponse à l’avis du gouverneur géné-
  ral selon lequel cette proposition semblait « très acceptable », le mi-
  nistre indiquait dans sa lettre qu’il « partage[ait] sur ce point [la]
  manière de voir » de celui-ci ;
— la lettre n° 54 du 3 juillet 1914, par laquelle l’administrateur adjoint
  Sadoux, commandant du secteur de Gaya (Niger), communiquait au
  commandant du cercle du Moyen-Niger (Dahomey) « [un] tableau
  des îles du [fleuve] Niger avec l’indication du grand bras du fleuve et
  de la colonie à laquelle par suite ces îles appart[enaient] », établi par
  ses soins « dans le but unique de déterminer nettement le cas dans
  lequel des laissez-passer de pacage d[evai]ent être délivrés aux Peuhls
  des deux rives et de délimiter la compétence territoriale des tribunaux
  indigènes des deux colonies ». Dans sa lettre, l’administrateur adjoint
  indiquait qu’il « cro[yait] ... que c’[était] le chenal principal qui [devait]
  servir de délimitation » entre les territoires concernés, « le comman-
  dant du secteur de Guéné [lui] ayant cité [l’année précédente] à ce

28

115                   DIFFÉREND FRONTALIER (ARRÊT)


  sujet un texte qui se trouv[ait] à Kandi mais [qu’il] ne poss[édait] pas
  à Gaya » ;
— l’arrêté général no 2812/AP du 8 décembre 1934 et l’arrêté général
  no 3578/AP du 27 octobre 1938, portant tous deux réorganisation des
  divisions territoriales de la colonie du Dahomey. Ce dernier arrêté,
  dont le texte est quasi identique à celui de 1934 dans sa partie perti-
  nente pour la présente affaire, indiquait à son article premier que le
  cercle de Kandi était limité
     « [à] l’est, par la frontière de la Nigéria [l’arrêté de 1934 se référait
     à « la frontière nigérienne »] jusqu’au Niger ;
     [a]u nord-est, par le cours du Niger jusqu’à son confluent avec la
     Mékrou ... ».
  L’article 2 précisait que les limites des cercles étaient celles qui étaient
  tracées sur une carte du Dahomey à l’échelle de 1/500 000 jointe à
  l’arrêté (l’article 2 de l’arrêté de 1934 ayant un contenu identique) ;
  aucune des Parties n’a cependant pu retrouver, aux fins de la présente
  affaire, les cartes sur lesquelles avaient été reportées ces limites ;
— la lettre n° 3722/APA du 27 août 1954, par laquelle le secrétaire géné-
  ral Raynier, gouverneur par intérim du Niger, faisait savoir au chef
  de la subdivision de Gaya (Niger), sous couvert du commandant du
  cercle de Dosso (Niger), « que la limite du territoire du Niger [était]
  constituée de la ligne des plus hautes eaux, côté rive gauche du fleuve,
  à partir du village de Bandofay, jusqu’à la frontière du Nigéria » et
  que « [e]n conséquence toutes les îles situées dans cette partie du
  fleuve [faisaient] partie du territoire du Dahomey ». Les Parties ont
  appelé l’attention de la Chambre sur d’autres correspondances rela-
  tives à la limite intercoloniale, échangées entre les autorités du Niger,
  entre celles du Dahomey et entre les deux colonies au cours de l’année
  1954, ainsi que dans les années suivantes (notamment en 1956), qui
  permettraient d’apprécier la valeur juridique et la portée de la lettre
  susmentionnée.
  39. S’agissant du secteur de la rivière Mékrou, les documents essentiels
de l’époque coloniale sont, par ordre chronologique, les suivants :
— un décret du 2 mars 1907, rattachant à la colonie du Haut-Sénégal et
  Niger les cercles de Fada N’Gourma et de Say. L’article premier de ce
  décret établissait ce qui suit :
     « [l]a limite entre la colonie du Haut-Sénégal et Niger et celle du
     Dahomey est constituée, à partir de la frontière du Togo, par les
     limites actuelles du cercle du Gourma jusqu’à la rencontre de la
     chaîne montagneuse de l’Atakora dont elle suit le sommet jusqu’au
     point d’intersection avec le méridien de Paris, d’où elle suit une
     ligne droite dans la direction nord-est et aboutissant au confluent
     de la rivière Mékrou avec le Niger » ;
— un décret du 12 août 1909, dont l’article premier disposait que « [l]a
  limite entre le cercle du Gourma (Haut-Sénégal et Niger) et le cercle

29

116                    DIFFÉREND FRONTALIER (ARRÊT)


      de Djougou (Dahomey) » était constituée notamment par
        « [l]a chaîne de l’Altacora, dont elle suit le sommet, ou, plus exac-
        tement, une ligne parallèle à la piste Konkobiri, Tandangou,
        Sangou qui longe le pied de la montagne, distante de celle-ci
        de 8 kilomètres » ;
— un décret du 23 avril 1913, dont l’article premier établissait que « [l]a
  limite entre le cercle de Fada-N’Gourma (Haut-Sénégal et Niger) et
  de l’Atacora (Dahomey) » était déterminée notamment par
        « une ligne parallèle, à l’est, à la piste de Compongou, Konkobiri,
        Batchango, qui longe le pied de la chaîne de l’Atacora, distante de
        celle-ci de 8 kilomètres et prolongée, jusqu’à sa rencontre, avec le
        cours supérieur de la rivière Pendjari » ;
— un décret du 1er mars 1919 portant division de la colonie du Haut-
  Sénégal et Niger et création de la colonie de la Haute-Volta ;
— un arrêté général du 16 avril 1926 fixant certaines conditions d’exécu-
  tion du décret du 10 mars 1925 portant réglementation de la chasse et
  institution de parcs de refuge en AOF ;
— un arrêté général pris par le gouverneur général par intérim de l’AOF
  le 31 août 1927, fixant les limites des colonies de la Haute-Volta et
  du Niger. Bien que concernant, ainsi que son texte le précise, la fron-
  tière entre la Haute-Volta et le Niger, cet arrêté prévoyait, au para-
  graphe 2 de l’article premier, que les limites entre le cercle de Say et
  la Haute-Volta étaient constituées
        « [a]u Sud-Ouest, [par] une ligne partant approximativement de la
        Sirba à hauteur du parallèle de Say pour aboutir à la Mékrou ;
        [a]u Sud-Est, par la Mékrou de ce point jusqu’à son confluent avec
        le Niger ».

  Cet arrêté général fut modifié, entre autres sur ce point, par un « erra-
  tum » du 5 octobre 1927, publié au Journal officiel de l’AOF du
  15 octobre 1927, dont le dernier alinéa de l’article premier établissait
  uniquement que la limite des colonies du Niger et de la Haute-Volta
  « remont[ait] ... le cours de la Tapoa jusqu’au point où elle rencon-
  tr[ait] l’ancienne limite des cercles de Fada et de Say, qu’elle sui[vait]
  jusqu’à son intersection avec le cours de la Mékrou » ;
— les arrêtés généraux des 8 décembre 1934 et 27 octobre 1938 susmen-
  tionnés, qui indiquaient notamment que la limite nord-ouest du cercle
  de Kandi était constituée par « la limite Dahomey-colonie du Niger,
  du fleuve Niger au confluent de la Pendjari avec le marigot Sud de
  Kompongou » ;

— l’arrêté local n° 1464 APA du gouverneur par intérim du Dahomey,
  en date du 30 septembre 1937, fixant certaines conditions d’applica-
  tion du décret du 13 octobre 1936 portant réglementation de la chasse

30

117                   DIFFÉREND FRONTALIER (ARRÊT)


  dans les principaux territoires africains relevant du ministère des
  colonies ;
— l’arrêté local n° 1302/AE/SZ du gouverneur du Niger, en date du
  13 novembre 1937, établissant que serait réservée sous l’appellation
  « Parc national du W » une partie du territoire des cercles de Niamey
  et de Fada N’Gourma ;
— l’arrêté général n° 7640 SE/F du 3 décembre 1952, constituant en
  « Réserve totale du W du Niger » une partie du cercle de Kandi
  (Dahomey), dont il fixait les limites ;
— l’arrêté général n° 4676 SE/F du 25 juin 1953, portant création de la
  « Réserve totale de faune du W du Niger » dans une zone située dans
  le cercle de Niamey (Niger), dont il fixait les limites.
   Les Parties ont également débattu, à propos de la frontière dans le sec-
teur de la rivière Mékrou, de la portée de certains documents postérieurs
à la date des indépendances, notamment :
— la note verbale n° 03498 adressée le 29 août 1973 au ministère des
  affaires étrangères du Dahomey par le ministère des affaires étran-
  gères du Niger, au sujet de la réunion d’une commission paritaire
  concernant un projet commun de barrage sur la rivière Mékrou ;
— le procès verbal d’une réunion d’experts des Gouvernements du Niger
  et du Dahomey, tenue le 8 février 1974, « au sujet de la Mékrou et du
  projet de barrage à réaliser sur son cours » ;
— l’accord du 14 janvier 1999 entre le Niger et le Bénin, relatif à la réa-
  lisation de l’aménagement hydroélectrique au site de Dyodyonga sur
  la rivière Mékrou.

                                      *
   40. Les Parties ont également produit, à l’appui de leurs thèses respec-
tives, un matériau cartographique et photographique volumineux, diver-
sifié tant par la date que par l’origine, la qualité technique et le degré de
précision.
   41. En vue d’identifier le chenal principal du fleuve Niger et d’établir la
répartition des îles du fleuve entre les Parties, le Niger s’est fondé en par-
ticulier, parmi de nombreux autres cartes et croquis, sur : les cartes du
cours du Niger préparées en 1896 à la suite d’une mission, conduite par le
lieutenant de vaisseau Hourst, chargée d’étudier le régime du fleuve et sa
navigabilité ; le plan général à l’échelle de 1/10 000 de l’étude sur la navi-
gabilité du bief fluvial du Niger entre Niamey et Gaya effectuée par la
mission conduite par A. Beneyton en 1929-1930 ; la carte annexée au rap-
port sur la reconnaissance du fleuve entre Niamey et Malanville qui fut
effectuée en 1949 suivant un ordre de mission du chef des services de la
région Bénin-Niger ; la feuille n° 4 de la mission d’étude sur la navigabi-
lité du fleuve (relevé des hauts-fonds à l’échelle de 1/10 000) réalisée en
1965 par le service topographique et du cadastre de la République du
Niger ; les cartes nos 32 à 37 à l’échelle de 1/50 000 de l’étude sur la navi-

31

118                   DIFFÉREND FRONTALIER (ARRÊT)


gabilité du fleuve Niger entre Tossaye et Yelwa, réalisée à partir de 1967
par l’entreprise néerlandaise NEDECO sur demande de quatre Etats rive-
rains du fleuve (Dahomey, Mali, Niger et Nigéria), dont les travaux sur le
terrain furent effectués en 1968-1969 et le rapport final produit en sep-
tembre 1970 ; et les feuilles nos 1 à 4 à l’échelle de 1/50 000 de l’étude du
fleuve Niger établie en 1979 par l’Institut géographique national de
France (IGN) à partir d’une mission photographique effectuée en avril
1975. Le Niger a également signalé que les cartes de l’Afrique de l’Ouest
à l’échelle de 1/200 000 éditées par le service cartographique de l’AOF à
Dakar en 1955 et 1960 faisaient courir la limite intercoloniale dans le
cours du fleuve.
   Le Bénin s’est, pour sa part, référé au matériau cartographique datant
de l’époque coloniale, produit par l’une ou l’autre des Parties, afin de
démontrer que les cartographes n’auraient jamais tenu pour établi que la
limite entre les colonies du Dahomey et du Niger suivait le chenal navi-
gable du fleuve Niger. Par ailleurs, selon le Bénin, les croquis ou études
susmentionnés, invoqués par le Niger à l’appui de son argumentation, ne
permettraient pas d’établir le chenal navigable à la date des indépen-
dances ou l’appartenance des îles du fleuve à l’une ou l’autre des Parties.
Le Bénin invoque enfin une étude, réalisée aux fins de la présente affaire
par l’IGN-France international en décembre 2003, qui a effectué une
comparaison des cartes de la région publiées par l’IGN en 1960 avec
des images SPOT recueillies à la même échelle en 2002, pour montrer
les changements de la configuration du bras le plus large et des îles du
fleuve Niger au cours des cinquante dernières années.
   42. S’agissant du secteur de la rivière Mékrou, chacune des Parties a
invoqué, à l’appui de sa position, plusieurs cartes datant de la période
coloniale.
   Selon le Bénin, ces cartes (et notamment toutes celles réalisées après
1919, à l’exception d’une carte datée de 1922, et rééditée en 1928, dont
fait mention le Niger) confirment que la rivière constituait la limite inter-
coloniale ; il se réfère notamment au matériau cartographique suivant : les
feuilles de « Kandi » et de « Niamey » de la carte (à l’échelle de 1/500 000)
dressée et publiée en octobre 1926 par le service géographique de l’AOF
(connue sous le nom de « carte Blondel la Rougery ») ; la carte intitulée
« Nouvelle frontière de la Haute-Volta et du Niger (suivant erratum du
5 octobre 1927 à l’arrêté du 31 août 1927) » (à l’échelle de 1/1 000 000) ;
une carte sans date intitulée « Croquis de la colonie du Niger, dressé par
le colonel Abadie, de l’infanterie coloniale » (à l’échelle de 1/4 500 000) ;
une carte routière Dahomey-Togo (à l’échelle de 1/1 000 000) établie par
le service géographique de l’AOF en 1938 ; et un croquis routier intitulé
« Dahomey et Togo », préparé par ce même service en 1948.
   Le Niger s’est appuyé sur un matériau cartographique abondant pour
montrer que les autorités coloniales n’auraient eu qu’une connaissance
approximative de la région de la rivière Mékrou, ainsi que du tracé exact
du cours de cette rivière, et que la limite établie par le décret du 2 mars
1907 n’aurait jamais été remise en cause ; il a appelé à cet égard l’atten-

32

119                    DIFFÉREND FRONTALIER (ARRÊT)


tion de la Chambre sur une carte d’ensemble politique et administrative
de l’AOF éditée en 1928 (version actualisée d’une carte de même objet
établie en 1922), où les dates du 2 mars 1907 et du 6 septembre 1909 figu-
raient le long de la ligne marquant la limite dans le secteur de la Mékrou.
   43. Les Parties se réfèrent enfin à certaines cartes pour déterminer les
coordonnées indicatives de points précis de leur frontière commune.
   Le Bénin mesure ainsi les coordonnées des points triples avec le Bur-
kina Faso et le Nigéria sur la base des feuilles pertinentes de la carte qu’il
considère comme étant la carte la plus fiable publiée à la veille des indé-
pendances, à savoir une carte de l’AOF à l’échelle de 1/200 000 établie par
l’IGN en 1955.
   Le Niger a quant à lui indiqué que les coordonnées du point double
Bénin/Niger et du point triple avec le Burkina Faso qu’il revendique dans
le secteur de la rivière Mékrou ont été relevées sur les cartes de l’IGN à
l’échelle de 1/200 000 (la feuille de Kandi d’une carte de l’Afrique de
l’Ouest publiée par l’IGN étant annexée à son mémoire).
   44. La Chambre rappellera ici les termes dans lesquels la valeur pro-
bante des cartes a été précisée dans l’arrêt rendu en l’affaire du Différend
frontalier (Burkina Faso/République du Mali) :
      « les cartes ne sont que de simples indications, plus ou moins exactes
      selon les cas ; elles ne constituent jamais — à elles seules et du seul
      fait de leur existence — un titre territorial, c’est-à-dire un document
      auquel le droit international confère une valeur juridique intrinsèque
      aux fins de l’établissement des droits territoriaux. Certes, dans
      quelques cas, les cartes peuvent acquérir une telle valeur juridique
      mais cette valeur ne découle pas alors de leurs seules qualités intrin-
      sèques : elle résulte de ce que ces cartes ont été intégrées parmi les élé-
      ments qui constituent l’expression de la volonté de l’Etat ou des Etats
      concernés. Ainsi en va-t-il, par exemple, lorsque des cartes sont
      annexées à un texte officiel dont elles font partie intégrante. En
      dehors de cette hypothèse clairement définie, les cartes ne sont que
      des éléments de preuve extrinsèques, plus ou moins fiables, plus ou
      moins suspects, auxquels il peut être fait appel, parmi d’autres élé-
      ments de preuve de nature circonstancielle, pour établir ou reconsti-
      tuer la matérialité des faits. » (C.I.J. Recueil 1986, p. 582, par. 54.)
En d’autres mots,
      « hormis l’hypothèse où elles sont intégrées parmi les éléments qui
      constituent l’expression de la volonté de l’Etat les cartes ne peuvent
      à elles seules être considérées comme des preuves d’une frontière car
      elles constitueraient dans ce cas une présomption irréfragable, équi-
      valant en réalité à un titre juridique. Elles n’ont de valeur que
      comme preuves à caractère auxiliaire ou confirmatif, ce qui exclut
      également la possibilité de leur conférer la qualité de présomptions
      juris tantum ou réfragables, ayant pour effet de renverser le fardeau
      de la preuve. » (Ibid., p. 583, par. 56.)

33

120                   DIFFÉREND FRONTALIER (ARRÊT)


  Ce principe guidera également l’appréciation par la Chambre des
cartes invoquées par les Parties en l’espèce.

                                    * * *
   45. La Chambre est tout d’abord invitée, selon les termes des alinéas
a) et b) de l’article 2 du compromis, à déterminer le tracé de la frontière
dans le secteur du fleuve Niger, puis à préciser à laquelle des Parties
appartient chacune des îles dudit fleuve.
   Ainsi que la Chambre l’a rappelé (voir paragraphe 23 ci-dessus), les
Parties lui ont expressément demandé de s’acquitter de sa tâche en appli-
quant, en particulier, le principe de la succession des Etats aux frontières
héritées de la colonisation, à savoir le principe de l’intangibilité desdites
frontières, ou encore principe de l’uti possidetis juris.
   46. En la présente instance, ces limites territoriales n’étaient rien de
plus que des délimitations entre différentes divisions administratives ou
colonies relevant de la même autorité coloniale. Ce n’est qu’au moment
de l’indépendance, autrement dit de la « date critique », que ces limites
sont devenues des frontières internationales. Auparavant, la question de
la délimitation était régie par le droit colonial français, ou « droit d’outre-
mer ». Ainsi qu’il a été relevé plus haut (voir paragraphe 28), dans l’appli-
cation du principe de l’uti possidetis juris, le droit français n’intervient
pas en tant que tel, mais seulement comme un élément de fait parmi
d’autres, ou comme moyen de preuve et de démonstration concernant ce
que l’on a pu appeler le « legs colonial » à la date critique.
   Les Parties ayant accédé à l’indépendance quasiment à la même
époque (voir paragraphe 20 ci-dessus), la période comprise entre le 1er
et le 3 août 1960 peut être retenue comme date critique.
   47. Conformément à la démarche adoptée par la Chambre en l’affaire
du Différend frontalier (Burkina Faso/République du Mali), la Chambre
commencera par examiner les divers actes réglementaires ou adminis-
tratifs invoqués par les Parties ; en effet, aux fins de l’établissement de la
souveraineté, le titre juridique l’emporte sur la possession effective
(C.I.J. Recueil 1986, p. 586-587, par. 63).
   A cet égard, il convient de le rappeler, les Parties s’accordent à recon-
naître que, durant la période considérée, la création de colonies ou de ter-
ritoires releva, jusqu’en 1946, de la compétence du président de la Répu-
blique française, puis de celle du Parlement français, la création de
subdivisions coloniales relevant quant à elle, aux termes du décret du
18 octobre 1904, de celle du gouverneur général de l’AOF. Dans sa
circulaire no 114c du 3 novembre 1912, le gouverneur général de l’AOF
précisa que les principales subdivisions (« cercles ») seraient déterminées
par le gouverneur général, mais que les lieutenants-gouverneurs seraient
habilités à créer de nouvelles subdivisions territoriales à l’intérieur
des « cercles » (voir paragraphe 30 ci-dessus).
   La Chambre note que les Parties s’accordent également à reconnaître
que la compétence de créer ou d’établir des entités territoriales incluait le

34

121                   DIFFÉREND FRONTALIER (ARRÊT)


pouvoir d’en déterminer l’étendue et les limites, bien que, durant la
période coloniale, ce principe n’ait jamais été rendu explicite dans aucun
acte réglementaire ou administratif.

                                    *       *

   48. Ainsi que la Chambre l’a exposé ci-dessus (voir paragraphes 32
à 36), la colonie du Dahomey fut créée par décret du 22 juin 1894 et inté-
grée à l’AOF par décret du 17 octobre 1899. Il n’est pas contesté que,
durant cette période, la colonie du Dahomey englobait des territoires
situés sur les deux rives du fleuve Niger.
   49. Par arrêté du 23 juillet 1900, le gouverneur général de l’AOF éta-
blit un troisième territoire militaire, appelé à « s’étendr[e] sur les régions
de la rive gauche du Niger de Say au lac Tchad qui [avaient] été placées
dans la sphère d’influence française par la convention [anglo-française]
du 14 juin 1898 ».
   50. Le 20 décembre 1900, un décret du président de la République
française fut promulgué, établissant un troisième territoire militaire « entre
le Niger et le Tchad ». Le décret, supérieur à un arrêté dans la hiérarchie
des actes juridiques, ne contenait pas de référence à l’arrêté du
23 juillet 1900. De l’avis de la Chambre, le décret n’en doit pas moins être
considéré comme venant confirmer l’arrêté du gouverneur général ; il
couvre, quoique en termes moins précis, la même zone située entre le
(fleuve) Niger et le (lac) Tchad.

                                        *

   51. Le Bénin soutient que l’arrêté du 23 juillet 1900 fixait la limite
entre le troisième territoire militaire et la colonie du Dahomey sur la rive
gauche du fleuve Niger. Selon lui, les zones situées au-delà de la rive
gauche ayant été dissociées du Dahomey, le fleuve lui-même et ses îles
sont demeurés partie intégrante de cette colonie. Il soutient également
que la limite ainsi établie fut confirmée en 1954 par M. Raynier, secrétaire
général et gouverneur par intérim du Niger, dans sa lettre du 27 août
(voir paragraphe 38 ci-dessus).
   52. Le Niger, pour sa part, conteste que l’arrêté du 23 juillet 1900 ait
fixé une limite ; selon lui, le libellé pertinent visait simplement à indiquer
l’étendue géographique du territoire nouvellement créé. Il fait aussi obser-
ver qu’une entente ne tarda pas à se dégager, selon laquelle la limite était
située sur « le cours du fleuve », ce qui ne pouvait que signifier qu’elle se
trouvait dans le lit du fleuve. Pour prouver l’existence de cette entente, le
Niger fait état d’une lettre du ministre français des colonies en date du
7 septembre 1901 (voir paragraphe 38 ci-dessus). Il soutient aussi que
cette entente fut confirmée officiellement dans deux arrêtés du gouver-
neur général de l’AOF, des 8 décembre 1934 et 27 octobre 1938.


35

122                   DIFFÉREND FRONTALIER (ARRÊT)


  Le croquis n° 3, à la page 123 ci-après, illustre les revendications des
Parties en ce qui concerne la frontière dans le secteur du fleuve Niger.

                                        *
   53. De l’avis de la Chambre, on ne saurait considérer l’arrêté du
23 juillet 1900 et le décret du 20 décembre 1900, créant à eux deux le troi-
sième territoire militaire, comme fixant les limites de celui-ci. Les réfé-
rences géographiques employées ne peuvent être envisagées que comme
servant à délimiter d’une manière générale le territoire nouvellement
créé ; les expressions « les régions de la rive gauche du Niger » et « le
Niger », figurant respectivement dans l’arrêté et dans le décret, montrent
clairement que ces zones sont alors dissociées de la colonie du Daho-
mey, à laquelle elles appartenaient précédemment.
   54. La conclusion selon laquelle les instruments juridiques des 23 juillet
et 20 décembre 1900 ne fixaient pas de limite et n’étaient pas considérés à
l’époque comme le faisant est confirmée par la lettre du ministre français
des colonies au gouverneur général de l’AOF en date du 7 septembre
1901. Dans cette lettre, il est fait référence à deux rapports politiques,
dans lesquels le gouverneur du Dahomey indique, à propos de la délimi-
tation entre le Dahomey et le troisième territoire militaire, que « le cours
du Niger » constituerait la meilleure ligne de démarcation, au double
point de vue géographique et politique, suggestion apparemment appuyée
par le gouverneur général puisque, dans sa réponse, le ministre écrit qu’il
« partage sur ce point [la] manière de voir » du gouverneur général.
   55. Bien que cette lettre ne fixe pas de limite, la Chambre estime qu’elle
représente un moyen de preuve suffisant pour établir qu’il n’y avait pas
eu de délimitation l’année précédente. La Chambre n’a pas davantage
trouvé de document indiquant qu’une limite aurait été fixée au cours des
années suivantes. Elle relève à ce propos qu’une version préparatoire de
l’arrêté général du 23 novembre 1912 sur la réorganisation administrative
interne du territoire militaire du Niger prévoyait la possibilité de situer la
limite sur la rive droite du fleuve Niger, attribuant ainsi toutes les îles du
fleuve à ce territoire, mais que cette proposition ne fut pas retenue dans
l’arrêté lui-même, qui ne contenait pas de clause de délimitation.
   56. La Chambre conclut donc qu’elle ne saurait accueillir la thèse du
Bénin selon laquelle l’arrêté du 23 juillet 1900 situait la limite sur la rive
gauche du fleuve Niger, délimitation qui serait demeurée en vigueur
jusqu’à la date de l’indépendance.

                                    *       *
  57. Ainsi qu’il a été indiqué plus haut (voir paragraphe 51), le Bénin
soutient que la limite établie par l’arrêté du 23 juillet 1900 fut confirmée
dans une lettre de M. Raynier, gouverneur par intérim du Niger, en date
du 27 août 1954. Dans cette lettre, M. Raynier informait le chef de la
subdivision de Gaya (Niger) que « la limite du territoire du Niger [était]

36

123   DIFFÉREND FRONTALIER (ARRÊT)

124                    DIFFÉREND FRONTALIER (ARRÊT)


constituée de la ligne des plus hautes eaux, côté rive gauche du fleuve à
partir du village de Bandofay, jusqu’à la frontière d[u] Nigéria » et que,
« [e]n conséquence, toutes les îles situées dans cette partie du fleuve [fai-
saient] partie du territoire du Dahomey. »
   58. D’après le Bénin, cette lettre confirme l’existence de la limite sur la
rive gauche et précise qu’elle est constituée par « la ligne des plus hautes
eaux ». Le Bénin fait valoir que l’auteur de cette lettre n’a nullement
outrepassé les compétences qui étaient les siennes en tant que lieutenant-
gouverneur, et que ce texte doit être considéré comme ayant un caractère
déclaratoire dans la mesure où il confirme et précise un titre préexistant,
et un caractère constitutif dans la mesure où il explicite ce titre.
   59. Le Bénin soutient en outre que le Niger est lié par cette lettre,
celle-ci ayant par la suite fait l’objet d’une correspondance intercoloniale,
sur laquelle les autorités du Dahomey se sont fondées. La lettre n’a
jamais été désavouée par son auteur, ni invalidée par une autorité supé-
rieure. De l’avis du Bénin, « [a]ux fins de l’application du principe de l’uti
possidetis, ce sont donc bien les échanges de correspondance de 1954 qui
constituent « le legs colonial », c’est-à-dire l’instantané territorial à la date
critique ».
   60. Le Niger conteste que M. Raynier ait été compétent pour établir
une limite intercoloniale et considère donc que la lettre est dénuée de tout
fondement juridique. Il soutient également que la lettre ne portait que sur
une portion de la limite (entre Bandofay et la frontière avec le Nigéria), et
qu’elle ne saurait donc en déterminer l’intégralité. Le Niger affirme enfin
que la lettre avait un caractère intracolonial et qu’elle n’a jamais conduit
à une entente intercoloniale susceptible d’être invoquée de bonne foi.

                                     *   *
   61. La Chambre examinera tout d’abord le contexte dans lequel fut
rédigée la lettre du 27 août 1954.
   Il ressort du dossier que, au cours de la première moitié de l’année 1954,
des difficultés s’étaient fait jour entre les autorités locales des deux colo-
nies sur la question du statut juridique de certaines îles du fleuve.
   S’agissant de l’une d’entre elles (« l’île en face de Gaya »), le comman-
dant du cercle de Kandi (Dahomey) adressa, le 17 juin 1954, une lettre au
gouverneur du Dahomey, lui demandant à qui appartenait cette île. Le
23 juillet de cette même année, le chef de la subdivision de Gaya (Niger)
adressa une demande plus générale au gouverneur du Niger, sollicitant
« tous renseignements utiles sur les îles du fleuve appartenant au Niger ou
au Dahomey ».
   62. Dans sa réponse du 1er juillet 1954 à la première lettre, le gouver-
neur du Dahomey indiqua que « les arrêtés ayant délimité la frontière
entre ces deux territoires [étaient] muets » sur la question de l’attribution
des îles à chacune des colonies. Il priait le commandant du cercle de
Kandi d’établir la liste des îles dont le statut risquait d’entraîner des
litiges, « pour [lui] permettre de régler une fois pour toutes avec le

38

125                   DIFFÉREND FRONTALIER (ARRÊT)


Niger, [qu’il entendait saisir] de la question, ce problème de délimitation
de la frontière ».
   63. Dans sa réponse à la demande du chef de la subdivision de Gaya,
le gouverneur par intérim du Niger, M. Raynier (qui était arrivé à
Niamey le 25 août 1954), fournit, par lettre en date du 27 août 1954, les
précisions précédemment citées (voir paragraphe 57), sans toutefois les
assortir d’aucun motif ni faire référence à un quelconque acte réglemen-
taire ou administratif antérieur. Le commandant du cercle de Dosso
(dont relevait Gaya) communiqua une copie de cette lettre au comman-
dant du cercle de Kandi, lequel la transmit ensuite au gouverneur du
Dahomey.
   64. Le 11 décembre 1954, le gouverneur du Dahomey demanda à son
homologue du Niger « de bien vouloir [lui] indiquer les références des
textes ou accords déterminant [les] limites » précisées dans sa lettre du
27 août. Il expliqua qu’il demandait ces éclaircissements « [a]fin de pou-
voir régler cette question sur le plan formel », étant donné que « [l]es
archives du Dahomey et l’arrêté général no 3578/AP du 27 octobre 1938
ne fourniss[aient] aucune précision à ce sujet ».
   Le gouverneur par intérim du Niger ne répondit jamais à cette demande.

                                      *
   65. La Chambre a déjà indiqué que l’arrêté du 23 juillet 1900 n’éta-
blissait aucune limite et que, par conséquent, la lettre du 27 août 1954 ne
pouvait être considérée comme une confirmation autorisée d’une telle
limite.
   La Chambre relève en outre que, en droit colonial français, le lieute-
nant-gouverneur d’une colonie n’avait pas compétence pour déterminer
unilatéralement les limites extérieures de celle-ci. Par conséquent, le Bénin
n’est pas fondé à invoquer cette lettre en tant que titre juridique fixant la
limite à la rive gauche du fleuve.
   66. La limite telle que définie dans la lettre aurait pu être validée par
une autorité supérieure, et c’est dans une telle perspective que le gouver-
neur du Dahomey demanda un complément d’information dans sa lettre
en date du 11 décembre 1954. Toutefois, cette lettre du 11 décembre 1954
demeura sans réponse. Par ailleurs, aucune des deux colonies ne prit de
mesure aux fins de faire valider par le gouverneur général de l’AOF la
limite indiquée dans la lettre du 27 août 1954. La Chambre ne saurait dès
lors accueillir la prétention du Bénin selon laquelle la lettre du
27 août 1954 constituerait, avec l’arrêté du 23 juillet 1900, un titre juri-
dique fixant la frontière à la rive gauche du fleuve.
   67. S’agissant de la prétention du Bénin selon laquelle la lettre aurait
été à l’origine d’une sorte d’accord intercolonial informel liant le Niger à
la date critique de 1960, la Chambre note qu’un tel concept juridique
n’existait pas en droit colonial français ou « droit d’outre-mer » et qu’il ne
saurait dès lors conférer un titre au Bénin.
   La Chambre a toutefois conscience que la lettre du 27 août 1954 a pu

39

126                   DIFFÉREND FRONTALIER (ARRÊT)


produire certaines effectivités. Cette éventualité sera examinée ultérieure-
ment.

                                    *       *
   68. La Chambre examinera à présent les actes invoqués par le Niger
comme preuve de son titre juridique, à savoir les arrêtés pris par le gou-
verneur général de l’AOF le 8 décembre 1934 et le 27 octobre 1938, les-
quels portent réorganisation de la structure administrative interne de la
colonie du Dahomey et offrent une description des limites des différents
cercles. Dans les deux arrêtés, la limite nord-ouest du cercle de Kandi est
décrite comme étant constituée par « le cours du Niger jusqu’à son
confluent avec la Mékrou ».
   69. D’après le Niger, ces arrêtés sont la confirmation officielle et auto-
risée de ce que la limite entre le Dahomey et la colonie voisine du Niger
était située à l’intérieur même du cours d’eau, tel qu’indiqué dans la lettre
du ministre des colonies en date du 7 septembre 1901. Ces arrêtés suffi-
raient dès lors à prouver le titre du Niger, même si ce titre ne figure
expressément dans aucun acte réglementaire ou administratif antérieur.

   70. Le Bénin soutient que ces arrêtés n’étaient que des actes de nature
intracoloniale et n’étaient pas destinés à définir une limite entre le Daho-
mey et une autre colonie. Il ajoute que la formulation en est imprécise et
n’exclut pas la possibilité que la frontière ait pu être fixée sur la rive
gauche du fleuve.

                                        *
   71. La Chambre relève tout d’abord que les deux arrêtés ont été pris
par le gouverneur général, autorité compétente pour établir, délimiter et
réorganiser les cercles des colonies. Dans la mesure où ils offrent une des-
cription des limites entre ces cercles et les colonies voisines relevant éga-
lement de son autorité, ces arrêtés n’ont pas un caractère exclusivement
interne et peuvent aussi être invoqués dans le cadre de relations inter-
coloniales. Aussi peut-on conclure, en vertu de ces arrêtés, que le cours
du fleuve Niger constituait la limite intercoloniale.
   72. La Chambre n’est toutefois pas en mesure de déduire de ce qui pré-
cède que cette limite était située dans le fleuve, que ce soit sur le thalweg
ou sur la ligne médiane. Elle note à cet égard que la formulation employée
dans les arrêtés est la même que celle utilisée dans la lettre de 1901 et
qu’elle est tout aussi imprécise. La notion de « cours du fleuve » recouvre
plusieurs possibilités : une frontière sur l’une ou l’autre rive du fleuve ou
une frontière à un endroit quelconque dans le fleuve.
   73. Même si, comme le soutient le Niger, une certaine pratique se
développa en partant de l’hypothèse que la limite se serait située à l’inté-
rieur du fleuve (voir paragraphe 83 ci-après), elle ne fut pas confirmée par
les arrêtés, bien que l’on puisse présumer que le gouverneur général

40

127                   DIFFÉREND FRONTALIER (ARRÊT)


n’était pas sans connaître une pratique existant depuis fort longtemps
déjà. De l’avis de la Chambre, il est évident que l’expression « le cours du
Niger » ne visait pas à préciser la localisation exacte de la limite, mais
simplement à indiquer la ligne de séparation entre les deux colonies.
   74. La Chambre conclut dès lors que les arrêtés de 1934 et 1938 n’éta-
blissent pas une limite dans le fleuve ; elle ne peut donc retenir la préten-
tion du Niger quant au titre qu’il revendique.

                                    *       *
   75. Compte tenu de ce qui précède, la Chambre conclut qu’aucune des
Parties n’a apporté la preuve de l’existence, durant la période coloniale,
d’un titre issu d’actes réglementaires ou administratifs.
   76. La Chambre se penchera donc à présent sur la question de savoir
si les éléments de preuve fournis par les Parties s’agissant des effectivités
permettent de déterminer le tracé de la frontière dans le secteur du fleuve
Niger et d’indiquer auquel des deux Etats appartient chacune des îles du
fleuve, en particulier l’île de Lété.
   77. La Chambre rappelle à cet égard que la Cour s’est déjà prononcée,
dans un certain nombre d’affaires, sur le rapport juridique entre effecti-
vités et titre.
   Le passage le plus pertinent aux fins de la présente espèce figure dans
l’arrêt rendu en l’affaire du Différend frontalier (Burkina Faso/Répu-
blique du Mali), dans lequel la Chambre de la Cour, ayant dit que
« plusieurs éventualités d[evai]ent être distinguées », a notamment indi-
qué, lorsqu’elle a examiné le rapport juridique entre effectivités et titre,
que : « [d]ans l’éventualité où l’« effectivité » ne coexiste avec aucun
titre juridique, elle doit inévitablement être prise en considération »
(C.I.J. Recueil 1986, p. 587, par. 63 ; voir également Différend territorial
(Jamahiriya arabe libyenne/Tchad), arrêt, C.I.J. Recueil 1994, p. 38,
par. 75-76 ; Frontière terrestre et maritime entre le Cameroun et le Nigé-
ria (Cameroun c. Nigéria ; Guinée équatoriale (intervenant)), arrêt,
C.I.J. Recueil 2002, p. 353, par. 68 ; Souveraineté sur Pulau Ligitan et
Pulau Sipadan (Indonésie/Malaisie), arrêt, C.I.J. Recueil 2002, p. 678,
par. 126).

                                        *
   78. Les Parties font l’une et l’autre valoir que, pendant la période colo-
niale, des actes d’administration furent accomplis par leurs autorités
coloniales locales sur un certain nombre d’îles du fleuve. Elles évoquent,
à cet égard, l’octroi de permis de pacage, de pêche et d’abattage d’arbres,
ainsi que la perception de taxes, la surveillance sanitaire périodique du
cheptel, les patrouilles militaires et des activités de police.
   79. S’agissant de l’administration du fleuve, le Niger soutient que,
pendant une période donnée, il a accompli des actes d’administration à
l’égard de l’ensemble de la partie pertinente du fleuve. Il affirme en

41

128                   DIFFÉREND FRONTALIER (ARRÊT)


outre que, lorsque cette tâche a ensuite été confiée au Dahomey, ce der-
nier n’a pas administré l’ensemble du fleuve et que la colonie du Niger a
continué d’accomplir certains actes d’administration sur la partie du
fleuve qui touchait son territoire. De l’avis du Niger, ses activités conti-
nues excluent l’existence des droits allégués du Dahomey sur l’ensemble
du fleuve.
   Le Bénin conteste que ces actes d’administration du fleuve puissent être
invoqués en tant qu’effectivités étant donné que, même si, à l’époque
coloniale, ces actes furent accomplis par les autorités d’une colonie don-
née, ils traduisaient l’exercice d’une fonction publique pour le compte de
l’AOF dans son ensemble.
   80. Outre des éléments documentaires, le Bénin a produit, sous la
forme de « sommations interpellatives » (réponses à des demandes offi-
cielles), un certain nombre de témoignages. Pour le Niger, ces témoi-
gnages, recueillis plusieurs dizaines d’années après l’époque en question,
sont douteux et sujets à caution.
   La Chambre note que le Bénin n’a pas invoqué lesdits témoignages au
cours des dernières phases de la procédure.
   81. Enfin, les Parties ont toutes deux présenté plusieurs cartes à l’appui
de leur thèse. Toutefois, ni l’une ni l’autre ne soutient que ces cartes
revêtent la moindre « valeur juridique intrinsèque » en tant qu’elles cons-
titueraient l’« expression de la volonté de l’Etat ... concern[é] » (voir Diffé-
rend frontalier (Burkina Faso/République du Mali), C.I.J. Recueil 1986,
p. 582, par. 54 ; voir également paragraphe 44 ci-dessus). La Chambre
observe qu’aucune de ces cartes ne figurait en annexe à un texte officiel.

                                       *
   82. La Chambre examinera tout d’abord les diverses activités anté-
rieures à 1954 que les Parties présentent comme des effectivités.
   83. Le 3 juillet 1914, le commandant du secteur de Gaya (Niger) et
administrateur adjoint, M. Sadoux, adressa au commandant du cercle du
Moyen-Niger (Dahomey) une lettre dans laquelle il se référait à l’utilisa-
tion de certaines îles par les habitants des deux rives du fleuve, lettre qu’il
avait rédigée « dans le but unique de déterminer nettement le cas dans
lequel des laissez-passer de pacage d[evai]ent être délivrés aux Peuhls des
deux rives et de délimiter la compétence territoriale des tribunaux indi-
gènes des deux colonies ». Il avait annexé à cette lettre une liste d’îles
situées dans la zone frontalière, établie sur la base d’une reconnaissance
de l’ensemble du secteur du fleuve entre Koulou et la frontière nigériane
et indiquant à quelle colonie chacune des îles appartenait d’après son
emplacement par rapport au chenal navigable principal. Ce chenal était
défini par l’administrateur adjoint Sadoux comme étant le « grand bras
du fleuve, non le bras le plus large, mais le bras qui seul est navigable aux
basses eaux » (les italiques sont dans l’original).
   84. Dans sa lettre, l’administrateur adjoint Sadoux invitait le comman-
dant du cercle du Moyen-Niger à venir le rencontrer à Gaya si la liste

42

129                    DIFFÉREND FRONTALIER (ARRÊT)


devait donner lieu à des contestations. Le dossier de l’affaire ne révèle
aucune réaction à cette lettre. Il semble toutefois qu’une telle rencontre
ait eu lieu et débouché sur un arrangement.
   Ainsi, dans un rapport intitulé « Monographie de Gaya » et daté de
mai 1917, M. Esperet, commandant par intérim de la subdivision de
Gaya, indiquait-il ceci :
        « En juillet 1914 le commandant de subdivision de Gaya s’était
      concerté sur place avec le commandant de cercle de Kandy, et ils
      avaient [sou]mis des propositions à leurs chefs de colonie respectifs
      tendant à ce que le bras toujours navigable du Niger fût uniquement
      pris comme frontière. Quoique ces propositions n’aient reçu aucune
      approbation officielle elles ont toujours depuis servi de bases au
      règlement des contestations qui ont pu s’élever entre les différents
      groupes peuhls. »
Il indiquait également que « le village de Lété » était administré depuis
Gaya.
   85. Bien que des difficultés aient vu le jour en 1919 concernant l’admi-
nistration de l’île de Lété depuis Gaya, état de fait que le Dahomey
contestait, l’arrangement de 1914 — baptisé par la suite modus vivendi
de 1914 — semble avoir été respecté dans les années qui suivirent.
   En 1925, le Dahomey suggéra d’échanger Lété contre les trois îles
situées en face de Gaya, qui lui avaient été attribuées dans la lettre de
M. Sadoux. Interrogé sur cette question par le gouverneur du Niger, le
commandant du cercle de Niamey (Niger) indiqua que la situation basée
sur le modus vivendi n’était pas pleinement satisfaisante. Aussi proposa-
t-il de
      « prendre une limite plus nette ... [de telle manière que] la frontière
      entre les deux colonies [soit] marquée par la rive droite du fleuve aux
      plus hautes eaux [, afin que] toutes les îles appartiennent à la colonie
      du Niger, sans contestation possible ».
   Il ne fut donné suite ni à la proposition du Dahomey, ni à celle du
commandant du cercle de Niamey.
   86. Le dossier de l’affaire ne contient pas d’autres documents datant
de cette période et se rapportant à la question frontalière ; le modus
vivendi de 1914 semble avoir donné satisfaction jusqu’aux événements
de 1954, qui furent à l’origine de l’échange de lettres décrit plus haut,
aux paragraphes 61 à 64. Le modus vivendi de 1914 est évoqué dans un
télégramme du 10 juin 1941 adressé au commandant du cercle de
Dosso (Niger) par le chef de la subdivision de Gaya, qui fait observer
que
      « [l]e bras toujours navigable du Niger était uniquement pris comme
      frontière. Les propositions n’ont jamais reçu aucune approbation
      officielle depuis 1914. Il serait souhaitable qu’une décision inter-
      vienne à ce sujet. » (Les italiques sont dans l’original.)

43

130                   DIFFÉREND FRONTALIER (ARRÊT)


   87. Pendant les années précédant 1954, l’île de Lété semble avoir été
administrée de manière ininterrompue par la subdivision de Gaya. Les
rôles d’impôts de Gaya — du moins ce qu’il en reste — font référence à
« Lété » pour les années 1925, 1927, 1928, 1930, 1932, 1935 et 1936.
   « Lété » apparaît dans une liste de villages situés dans la subdivision de
Gaya, avec l’indication du nombre d’habitants pour les années 1932,
1945, 1946 et 1954. Elle figure également sur les listes issues des recense-
ments de 1944 et de 1945.
   Enfin, en 1946, le gouverneur du Niger donna l’autorisation d’abattre
des palmiers sur l’île de Lété.
   88. Le Bénin n’a pas produit de document officiel émanant d’autorités
coloniales et concernant un exercice effectif d’autorité, au cours de la
période considérée, sur l’île de Lété ou sur toute autre île située à gauche
du chenal navigable principal.

                                      *
   89. La Chambre abordera maintenant la question des effectivités pour
la période allant de 1954 à la date critique de 1960. Elle rappelle que,
dans une lettre datée du 27 août 1954, le gouverneur par intérim du Niger
écrivait que la frontière se situait à « la ligne des plus hautes eaux, côté
rive gauche du fleuve, à partir du village de Bandofay, jusqu’à la frontière
du Nigéria » et que « toutes les îles situées dans cette partie du fleuve f[ai-
saient] partie du territoire du Dahomey ».
   90. Pendant la période considérée, le Dahomey a de plus en plus sou-
vent prétendu détenir le droit d’administrer l’île de Lété.
   Dans une lettre adressée le 23 mai 1955 au commandant du cercle de
Kandi, le chef de poste administratif de Malanville (Dahomey) men-
tionna l’apparition de certaines difficultés concernant la perception de
taxes auprès d’habitants du Niger possédant du bétail à Lété. Il demanda
« si l’agent percepteur du Dahomey [pouvait] opérer sur l’île de Lété ».

    Dans une lettre du 20 juin 1955 adressée au commandant du cercle de
Dosso (Niger) et concernant cette même question, le chef de la subdivi-
sion de Gaya, « sans vouloir soulever le moins du monde la question des
limites » (référence manifeste à la lettre du 27 août 1954), souligna que
l’île de Lété « [avait] constamment été tenue pour nigérienne ».

  91. En 1956, d’autres difficultés survinrent, concernant cette fois la
perception de taxes sur les exportations de poisson fumé à partir de Lété.
Le commandant du cercle de Kandi informa le gouverneur du Dahomey
de ces incidents et ajouta qu’il avait « retrouvé » la lettre du 27 août 1954,
dans laquelle il était indiqué que le fleuve ainsi que toutes les îles appar-
tenaient au Dahomey.
  92. Cette même année, le directeur du service géographique de l’AOF
demanda aux commandants des cercles de Dosso et de Kandi de lui faire
connaître la nature et la date des textes officiels délimitant la frontière

44

131                   DIFFÉREND FRONTALIER (ARRÊT)


entre le Dahomey et le Niger. A ce sujet, le chef de la subdivision de
Gaya fit savoir au commandant du cercle de Dosso qu’il avait « retrouvé »
la lettre de Sadoux de 1914, qu’il qualifia de « seul document sérieux sur
la question ».
   Le commandant du cercle de Kandi, dans une lettre datée du
28 juin 1956, informa le directeur du service géographique que « [c]ette
question de délimitation n’a[vait] fait à [s]a connaissance l’objet d’aucun
texte officiel ». Il ajouta que des litiges avaient eu lieu par le passé et joi-
gnit à ce sujet la lettre du 27 août 1954 du gouverneur par intérim du
Niger.
   93. « Lété » figurait sur la liste des bureaux de vote du Niger pour les
années 1955, 1957 et 1958.
   94. De graves troubles advinrent en 1959, l’année précédant l’indépen-
dance. Dans une lettre du 16 juin 1959, le chef de la subdivision de
Malanville informa le premier ministre du Dahomey (alors république
autonome faisant partie de la Communauté française) de l’existence d’un
différend entre des habitants de Gouroubéri (Dahomey) et des Peuhls du
Niger, lesquels auraient occupé l’île de Lété en violation des droits de
propriété des Dahoméens. Il ajouta avoir consulté sans résultat son
homologue de Gaya, qui semblait soutenir les Peuhls et « ignor[ait] ... la
réglementation des îles ». Le chef de la subdivision de Malanville fut
d’avis que la frontière se situait sur la rive gauche du fleuve et il indiqua
que, suivant les renseignements recueillis, l’île de Lété aurait toujours
appartenu aux habitants de Gouroubéri.
   95. En décembre 1959, le commandant du cercle de Kandi se rendit à
Malanville. Le chef de la subdivision de Gaya fut invité à le rencontrer à
Lété, mais la rencontre n’eut pas lieu. Bien que le commandant du cercle
de Kandi se fut rendu sur l’île, le chef de la subdivision de Gaya « n’[était]
pas [allé] au rendez-vous ». Il a été avancé par la suite qu’il n’était pas au
courant de cette visite.
   96. Dans la nuit du 29 juin 1960, des émeutes se produisirent, au cours
desquelles quatre Peuhls du Niger furent tués et plusieurs habitations
brûlées. Dans une lettre datée du 3 juillet 1960, le commandant du cercle
de Kandi informa le ministre de l’intérieur du Dahomey que l’ordre avait
été rétabli et qu’une petite unité de police avait été installée sur l’île par
Gaya (Niger) et Malanville (Dahomey).
   97. Le 13 juillet 1960, le président du conseil des ministres du Niger
(lequel était également une république autonome faisant à l’époque partie
de la Communauté française) proposa, dans une lettre adressée au pre-
mier ministre du Dahomey, de régler une fois pour toutes le différend par
un accord formel portant sur la question de « l’île de Lété (subdivision de
Gaya, Niger) ».
   Dans sa réponse datée du 29 juillet 1960, le premier ministre du Daho-
mey fit observer que cette question avait déjà été réglée par la lettre du
27 août 1954 mais qu’il ne s’opposait pas à ce que des consultations aient
lieu afin de parvenir à un accord formel.
   Dans une lettre du 31 juillet 1960, le premier ministre du Niger insista

45

132                   DIFFÉREND FRONTALIER (ARRÊT)


encore une fois pour que la question soit définitivement réglée. Toutefois,
il ne fit pas référence à la lettre de 1954, mais, entre autres, à celle de 1914
et proposa de considérer comme frontière « la ligne médiane du bras per-
manent du fleuve, ou du bras le plus profond ».

                                       *
   98. Sur la base des éléments de preuve produits devant elle, la
Chambre estime que, de 1914 à 1954, les termes du modus vivendi tels
que définis dans la lettre de Sadoux de 1914 furent dans l’ensemble
respectés et que, pendant cette période, le chenal navigable principal du
fleuve Niger fut considéré par les deux parties comme constituant la limite.
En conséquence, le Niger exerçait son autorité administrative sur les
îles situées à gauche et le Dahomey sur celles situées à droite de cette
ligne. Le droit du Niger à administrer l’île de Lété fut sporadiquement
remis en question pour des raisons d’ordre pratique, mais ne fut jamais
contesté ni en droit ni en fait.
   99. S’agissant des îles situées en face de Gaya, la Chambre note que,
selon le modus vivendi établi par la lettre de Sadoux de 1914, ces îles
étaient considérées comme relevant du Dahomey. Elle rappelle à cet
égard que, en 1925, les autorités de cette dernière colonie avaient proposé
au Niger d’échanger les trois îles en face de Gaya contre l’île de Lété,
mais que cette proposition était demeurée sans suite (voir paragraphe 85
ci-dessus). Il n’a été soumis à la Chambre aucune information démon-
trant que, à l’époque, les îles en question étaient administrées par une
autorité autre que le cercle de Kandi (Dahomey). La Chambre en conclut
que, dans ce secteur du fleuve, la limite était alors regardée comme pas-
sant à gauche de ces trois îles.
   100. La situation n’est pas aussi claire en ce qui concerne la période
allant de 1954 à 1960. Manifestement, les deux Parties ont occasionnel-
lement revendiqué des droits sur les îles, en particulier sur celle de Lété,
de même qu’elles ont parfois accompli des actes d’administration pour
manifester leur autorité. Toutefois, sur la base des éléments de preuve
soumis à la Chambre, celle-ci ne peut conclure que l’administration de
Lété — dont il ne fait aucun doute que, avant 1954, elle ait été exercée
par le Niger — ait à l’époque effectivement été transférée au Dahomey ou
reprise par celui-ci. A ce sujet, la Chambre relève que, selon un rapport
de la gendarmerie de Malanville du 1er juillet 1960, Lété était alors
« administrée par la subdivision de Gaya ».

                                       *
   101. Le Bénin soutient que, à supposer que les autorités locales du
Niger aient effectivement administré Lété et d’autres îles pendant la
période allant de 1914 à 1954, elles n’auraient pu le faire avec la convic-
tion « d’agir de droit ».
   Selon le Bénin, le modus vivendi était simplement un accord temporaire

46

133                    DIFFÉREND FRONTALIER (ARRÊT)


et pratique dans l’attente d’un règlement définitif de la question fronta-
lière. De par sa nature même, il excluait l’existence de toute intention
d’agir de droit et ces actes administratifs ne sauraient donc être invoqués
à titre d’effectivités.
   Concernant la période postérieure à 1954, le Bénin soutient que le
Niger, par la lettre du 27 août 1954, avait renoncé à toute intention
« d’agir de droit ».
   102. La Chambre observe que le concept d’intention et de volonté
d’agir à titre de souverain, tel que mentionné dans l’affaire du Statut juri-
dique du Groënland oriental (Danemark c. Norvège) (1933, C.P.J.I.
série A/B no 53, p. 45-46), est un concept de droit international qui ne
peut être transposé purement et simplement en droit colonial. En appli-
quant le principe de l’uti possidetis juris, la Chambre n’a d’autre tâche
que de rechercher si l’autorité sur les territoires que les Parties reven-
diquent aujourd’hui en tant qu’Etats souverains était effectivement
exercée par la colonie du Dahomey ou celle du Niger.

                                         *
   103. Par ces motifs et étant donné les circonstances de l’espèce, en par-
ticulier au vu des éléments de preuve fournis par les Parties, la Chambre
conclut que la frontière entre le Bénin et le Niger suit le chenal navigable
principal du fleuve Niger tel qu’il existait à la date des indépendances,
étant entendu que, au niveau des trois îles situées en face de Gaya, la
frontière passe à gauche desdites îles. Il en résulte que le Bénin a un titre
sur les îles situées entre la frontière ainsi définie et la rive droite du fleuve
et le Niger sur les îles situées entre cette frontière et la rive gauche du
fleuve.

                                     *       *
   104. La Chambre déterminera à présent l’emplacement précis de la
ligne frontière dans le chenal navigable principal, c’est-à-dire la ligne des
sondages les plus profonds telle qu’elle existait à la date des indépen-
dances ; elle déterminera ensuite à laquelle des Parties chacune des îles
du fleuve appartient.
   105. Le Bénin soutient que le chenal navigable du fleuve Niger est ins-
table et qu’il s’est modifié au fil des ans par suite d’un phénomène d’ensa-
blement du fleuve et de l’émergence de bancs de sable présentant un
caractère quasi permanent. Il a fait état du cas de plusieurs îles dont la
position par rapport au chenal navigable principal se serait modifiée sous
l’effet de ce phénomène, se référant en particulier aux îles de Kot-
cha Barou, Gagno Goungou et Dolé Barou.
   106. Le Niger ne conteste pas que des phénomènes périodiques d’ensa-
blement puissent conduire à la formation de bancs de sable, mais soutient
que, en temps normal, ces accumulations de sable sont emportées par le
fleuve lors de la période de hautes eaux, pendant laquelle le cours de

47

134                  DIFFÉREND FRONTALIER (ARRÊT)


celui-ci acquiert une vitesse et une force considérables. Il reconnaît que,
concernant l’île de Dolé Barou, le chenal principal s’est, depuis l’acces-
sion des deux Etats à l’indépendance, déplacé du côté gauche de l’île,
mais affirme que ce phénomène est probablement dû à des travaux
d’endiguement effectués en amont sur la rive gauche du fleuve. Le Niger
soutient en outre que plusieurs études hydrologiques, menées pendant
plus de soixante ans, ont démontré que le lit du fleuve était remarquable-
ment stable et que le chenal navigable principal n’avait pas changé de
position.
   107. La Chambre commencera par observer que plusieurs levés hydro-
graphiques et topographiques ont été effectués au fil des ans. A cet égard,
les documents les plus pertinents sont les suivants :

1. les cartes réalisées à l’issue de la mission du lieutenant Hourst en
   1896 ;
2. le rapport de la mission effectuée par l’ingénieur A. M. J. Beneyton
   entre 1926 et 1932 pour le compte de l’AOF ;
3. le rapport final issu d’une étude sur la navigabilité du Moyen-Niger
   réalisée entre 1967 et 1970 par l’entreprise Netherlands Engineering
   Consultants (NEDECO) sur demande des Gouvernements du Daho-
   mey, du Mali, du Niger et de la Fédération du Nigéria ;
4. une série de photographies aériennes annotées prises en 1975 et
   publiées dans un rapport de l’IGN-Paris en 1979.

   108. La Chambre note que la position du chenal navigable principal,
telle qu’établie par ces diverses missions, apparaît plutôt constante, ce
qui tendrait à indiquer que le lit du fleuve est relativement stable et que
les ensablements ayant pu se produire ont rarement donné lieu à des
changements notables de l’emplacement du chenal navigable principal.
Tel semble avoir été le cas tant à l’époque coloniale qu’après l’indépen-
dance.
   109. Etant donné que la Chambre est appelée à déterminer le tracé de
la limite au moment des indépendances, le rapport produit en 1970 par
NEDECO constitue la source de renseignements la plus utile sur la situa-
tion existant à la date critique. La stabilité du fleuve étant démontrée, il
est permis de supposer que la situation entre 1967 et 1970 était quasiment
identique à celle de 1960.
   110. A ce sujet, la Chambre attache une grande importance au fait que
l’étude de 1967-1970 a été conduite par une entreprise indépendante répu-
tée pour ses compétences et son expérience et que ses résultats figurent
dans un rapport qui a été présenté aux gouvernements de quatre Etats
riverains, dont les Parties à la présente affaire. En outre, les conclusions
énoncées dans le rapport de NEDECO n’ont pas été contestées à
l’époque de leur publication et sont corroborées par des études tant
antérieures qu’ultérieures.
   111. Le rapport de NEDECO étudie la navigabilité du fleuve Niger
entre Tossaye au Mali et Yelwa au Nigéria. Il couvre donc toute la partie

48

135                   DIFFÉREND FRONTALIER (ARRÊT)


du fleuve qui se situe entre le Bénin et le Niger, de son point de confluence
avec la Mékrou jusqu’à la frontière nigériane.
    112. Les cartes qui figurent en annexe au rapport sont très détaillées,
chacune d’elles couvrant un secteur de 25 kilomètres et présentant le pro-
fil longitudinal du chenal navigable principal, sur la base des relevés issus
de sondages échographiques qui ont été effectués à diverses reprises, tant
en période de hautes eaux qu’en période de basses eaux, au moyen d’un
écho-sondeur embarqué. Aux fins de contrôler l’emplacement du chenal,
NEDECO a réalisé des sections transversales et a fixé le point le plus pro-
fond de chaque section. Ensuite, la distance de ce point jusqu’aux deux
rives ou, dans certains cas, jusqu’à l’une de celles-ci, a été mesurée. Ces
distances ont enfin été reportées sur une carte topographique à l’échelle
de 1/50 000.
    La Chambre constate que, d’une manière générale, le chenal navigable
principal tel qu’il ressort du rapport de NEDECO coïncide ou présente
de grandes similitudes avec celui qui est décrit sur les cartes et croquis
établis à l’issue des missions Hourst de 1896 et Beneyton de 1926-1932.
    113. La Chambre relève en outre que la carte no 36 du rapport établi
par NEDECO indique que, dans le secteur faisant face au village de
Gaya, le fleuve compte deux chenaux navigables. Sur la base des infor-
mations disponibles, il n’est pas possible de dire lequel est en permanence
le plus profond. Cela est toutefois sans importance dans le cas présent,
compte tenu des conclusions que la Chambre a déjà tirées, aux para-
graphes 99 et 103 ci-dessus, des effectivités coloniales dans ce secteur.
La Chambre estime que, dans le secteur des trois îles situées face à Gaya,
la frontière est constituée par la ligne des sondages les plus profonds du
chenal navigable gauche. Cependant, au niveau de la dernière de ces
îles, Kata Goungou, la frontière doit s’écarter de cette ligne et passer à
gauche de l’île.
    114. En dehors de l’exception indiquée au paragraphe précédent, la
frontière entre les Parties suit donc la ligne des sondages les plus profonds
du chenal navigable principal du fleuve Niger telle qu’elle résulte du rap-
port de NEDECO de 1970, à partir de l’intersection de cette ligne avec la
ligne médiane de la Mékrou jusqu’à son intersection avec la frontière des
Parties avec le Nigéria.
    Face à Gaya, la frontière est constituée par la ligne des sondages les
plus profonds du chenal navigable gauche, à partir du point de coordon-
nées 11° 52′ 29″ de latitude nord et 3° 25′ 34″ de longitude est jusqu’au
point de coordonnées 11° 51′ 55″ de latitude nord et 3° 27′ 41″ de longi-
tude est, où la frontière s’écarte de ce chenal et passe à gauche de l’île de
Kata Goungou, pour rejoindre ensuite le chenal navigable principal au
point de coordonnées 11° 51′ 41″ de latitude nord et 3° 28′ 53″ de longi-
tude est.
    115. Il découle de ce qui précède que la ligne frontière entre le Bénin et
le Niger dans le secteur du fleuve Niger passe, d’amont en aval, par les
points, numérotés de 1 à 154, dont les coordonnées sont indiquées dans la
table ci-après :

49

136          DIFFÉREND FRONTALIER (ARRÊT)


                 (Ellipsoïde de Clarke 1880)
                        Coordonnées sur la ligne
      Point n°       Latitude nord   Longitude est
        001           12° 24′ 31″       2° 49′ 36″
        002           12° 24′ 25″       2° 50′ 08″
        003           12° 24′ 24″       2° 50′ 20″
        004           12° 24′ 06″       2° 50′ 43″
        005           12° 23′ 54″       2° 50′ 55″
        006           12° 23′ 46″       2° 51′ 05″
        007           12° 23′ 34″       2° 51′ 25″
        008           12° 23′ 32″       2° 51′ 45″
        009           12° 23′ 25″       2° 52′ 07″
        010           12° 23′ 16″       2° 52′ 21″
        011           12° 22′ 56″       2° 52′ 40″
        012           12° 22′ 41″       2° 52′ 52″
        013           12° 22′ 38″       2° 53′ 04″
        014           12° 22′ 00″       2° 53′ 18″
        015           12° 21′ 38″       2° 53′ 33″
        016           12° 21′ 11″       2° 54′ 04″
        017           12° 21′ 07″       2° 54′ 16″
        018           12° 20′ 58″       2° 54′ 25″
        019           12° 20′ 36″       2° 54′ 52″
        020           12° 20′ 12″       2° 55′ 19″
        021           12° 20′ 09″       2° 55′ 25″
        022           12° 20′ 06″       2° 55′ 38″
        023           12° 19′ 41″       2° 56′ 01″
        024           12° 19′ 29″       2° 56′ 08″
        025           12° 19′ 06″       2° 56′ 29″
        026           12° 19′ 00″       2° 56′ 40″
        027           12° 18′ 14″       2° 57′ 11″
        028           12° 17′ 55″       2° 57′ 16″
        029           12° 17′ 15″       2° 57′ 47″
        030           12° 17′ 03″       2° 58′ 10″
        031           12° 16′ 52″       2° 58′ 41″
        032           12° 16′ 38″       2° 59′ 32″
        033           12° 16′ 10″       3° 00′ 35″
        034           12° 15′ 59″       3° 00′ 49″
        035           12° 15′ 26″       3° 01′ 10″
        036           12° 15′ 01″       3° 01′ 18″
        037           12° 14′ 27″       3° 01′ 31″
        038           12° 14′ 01″       3° 01′ 47″
        039           12° 13′ 43″       3° 02′ 04″
        040           12° 13′ 41″       3° 02′ 11″
        041           12° 13′ 34″       3° 02′ 24″
        042           12° 13′ 12″       3° 02′ 45″
        043           12° 12′ 31″       3° 03′ 33″

50

137           DIFFÉREND FRONTALIER (ARRÊT)


                      Coordonnées sur la ligne
      Point n°     Latitude nord    Longitude est
        044          12° 12′ 22″      3° 03′ 36″
        045          12° 12′ 06″      3° 03′ 29″
        046          12° 11′ 46″      3° 03′ 35″
        047          12° 11′ 01″      3° 04′ 19″
        048          12° 10′ 36″      3° 04′ 56″
        049          12° 10′ 26″      3° 05′ 49″
        050          12° 10′ 21″      3° 06′ 03″
        051          12° 10′ 05″      3° 06′ 25″
        052          12° 09′ 46″      3° 06′ 50″
        053          12° 09′ 27″      3° 07′ 30″
        054          12° 09′ 16″      3° 07′ 40″
        055          12° 08′ 52″      3° 07′ 39″
        056          12° 08′ 25″      3° 07′ 38″
        057          12° 08′ 10″      3° 07′ 59″
        058          12° 07′ 48″      3° 08′ 41″
        059          12° 07′ 21″      3° 09′ 15″
        060          12° 06′ 49″      3° 10′ 07″
        061          12° 06′ 21″      3° 10′ 35″
        062          12° 05′ 43″      3° 10′ 58″
        063          12° 05′ 24″      3° 11′ 07″
        064          12° 05′ 01″      3° 11′ 20″
        065          12° 04′ 44″      3° 11′ 39″
        066          12° 04′ 33″      3° 11′ 54″
        067          12° 04′ 24″      3° 12′ 04″
        068          12° 04′ 09″      3° 12′ 22″
        069          12° 03′ 58″      3° 12′ 43″
        070          12° 03′ 39″      3° 13′ 13″
        071          12° 03′ 20″      3° 13′ 29″
        072          12° 03′ 01″      3° 13′ 49″
        073          12° 02′ 51″      3° 13′ 57″
        074          12° 02′ 18″      3° 14′ 05″
        075          12° 01′ 57″      3° 14′ 22″
        076          12° 01′ 53″      3° 14′ 36″
        077          12° 01′ 54″      3° 15′ 06″
        078          12° 01′ 30″      3° 15′ 33″
        079          12° 01′ 10″      3° 15′ 39″
        080          12° 00′ 53″      3° 16′ 13″
        081          12° 00′ 42″      3° 16′ 13″
        082          12° 00′ 21″      3° 15′ 54″
        083          12° 00′ 09″      3° 15′ 38″
        084          11° 59′ 52″      3° 15′ 25″
        085          11° 59′ 24″      3° 15′ 34″
        086          11° 58′ 54″      3° 16′ 08″
        087          11° 58′ 33″      3° 16′ 21″

51

138           DIFFÉREND FRONTALIER (ARRÊT)


                      Coordonnées sur la ligne
      Point n°     Latitude nord    Longitude est
        088          11° 58′ 14″      3° 16′ 30″
        089          11° 57′ 56″      3° 16′ 42″
        090          11° 57′ 19″      3° 16′ 51″
        091          11° 56′ 40″      3° 16′ 45″
        092          11° 56′ 07″      3° 17′ 00″
        093          11° 56′ 01″      3° 17′ 47″
        094          11° 55′ 55″      3° 17′ 56″
        095          11° 55′ 48″      3° 18′ 00″
        096          11° 55′ 01″      3° 18′ 13″
        097          11° 54′ 51″      3° 18′ 13″
        098          11° 54′ 42″      3° 18′ 12″
        099          11° 54′ 12″      3° 18′ 15″
        100          11° 53′ 20″      3° 18′ 50″
        101          11° 53′ 08″      3° 19′ 06″
        102          11° 52′ 54″      3° 19′ 17″
        103          11° 52′ 53″      3° 19′ 43″
        104          11° 53′ 11″      3° 20′ 15″
        105          11° 53′ 09″      3° 20′ 23″
        106          11° 52′ 57″      3° 20′ 43″
        107          11° 53′ 08″      3° 21′ 38″
        108          11° 53′ 13″      3° 22′ 13″
        109          11° 53′ 13″      3° 22′ 37″
        110          11° 53′ 11″      3° 23′ 01″
        111          11° 52′ 59″      3° 23′ 37″
        112          11° 52′ 39″      3° 24′ 11″
        113          11° 52′ 37″      3° 24′ 44″
        114          11° 52′ 43″      3° 25′ 06″
        115          11° 52′ 29″      3° 25′ 34″
        116          11° 52′ 30″      3° 25′ 55″
        117          11° 52′ 37″      3° 26′ 28″
        118          11° 52′ 30″      3° 26′ 50″
        119          11° 51′ 55″      3° 27′ 41″
        120          11° 51′ 53″      3° 28′ 20″
        121          11° 51′ 41″      3° 28′ 53″
        122          11° 51′ 25″      3° 29′ 12″
        123          11° 51′ 03″      3° 29′ 22″
        124          11° 50′ 36″      3° 29′ 38″
        125          11° 50′ 03″      3° 30′ 11″
        126          11° 49′ 39″      3° 30′ 34″
        127          11° 49′ 22″      3° 30′ 53″
        128          11° 48′ 53″      3° 31′ 16″
        129          11° 48′ 29″      3° 31′ 15″
        130          11° 48′ 01″      3° 31′ 10″
        131          11° 47′ 34″      3° 31′ 13″

52

139                      DIFFÉREND FRONTALIER (ARRÊT)


                                   Coordonnées sur la ligne
                Point n°        Latitude nord   Longitude est
                  132            11° 47′ 16″       3° 31′ 22″
                  133            11° 47′ 06″       3° 31′ 35″
                  134            11° 46′ 56″       3° 31′ 51″
                  135            11° 46′ 46″       3° 32′ 06″
                  136            11° 46′ 41″       3° 32′ 31″
                  137            11° 46′ 42″       3° 32′ 51″
                  138            11° 46′ 46″       3° 33′ 13″
                  139            11° 46′ 45″       3° 33′ 31″
                  140            11° 46′ 33″       3° 33′ 46″
                  141            11° 46′ 21″       3° 33′ 53″
                  142            11° 46′ 09″       3° 33′ 56″
                  143            11° 45′ 53″       3° 33′ 55″
                  144            11° 45′ 35″       3° 33′ 45″
                  145            11° 45′ 06″       3° 33′ 15″
                  146            11° 44′ 32″       3° 33′ 02″
                  147            11° 44′ 05″       3° 32′ 59″
                  148            11° 43′ 27″       3° 33′ 23″
                  149            11° 43′ 16″       3° 33′ 42″
                  150            11° 43′ 08″       3° 34′ 07″
                  151            11° 43′ 11″       3° 34′ 16″
                  152            11° 42′ 58″       3° 34′ 38″
                  153            11° 42′ 52″       3° 34′ 58″
                  154            11° 42′ 39″       3° 35′ 18″
  Les points constituant la ligne frontière figurent par ailleurs, à titre
purement illustratif, sur le croquis no 4 (en six feuilles) joint au présent
arrêt 1.

                                           *
   116. La Chambre déterminera à présent à laquelle des Parties appar-
tient chacune des îles du fleuve Niger, en suivant son cours d’amont en
aval, depuis son point de confluence avec la Mékrou jusqu’à la frontière
nigériane.
   La Chambre n’a pas reçu d’informations sûres qui feraient état de la
formation ou de la disparition d’îles entre 1960 et 1967-1970. S’agissant
des années postérieures, elle observe qu’une des îles identifiées par le
Niger, à savoir Sandi Tounga Barou, qui n’apparaît sur aucune carte
antérieure à 1973, figure sur différentes photographies aériennes et
images SPOT à partir de cette année ; dès lors, la Chambre aura à déter-
miner ci-après l’appartenance de cette île à l’une ou l’autre des Parties.


  1 On trouvera un exemplaire de cette carte dans une pochette placée à la fin du présent

fascicule ou du volume C.I.J. Recueil 2005 selon le cas. [Note du Greffe.]

53

140                  DIFFÉREND FRONTALIER (ARRÊT)


Quant à l’« île » de Pekinga, dont le Niger, dans ses conclusions finales,
prétend qu’elle appartient au Bénin, la Chambre note que celle-ci ne
peut être identifiée comme une île distincte sur les cartes annexées
au rapport NEDECO, mais qu’elle semble plutôt faire partie de la rive
du fleuve, du côté du Bénin.
  117. La Chambre conclut des paragraphes 103 et suivants ci-dessus
que
 1. Boumba Barou Béri appartient au Niger ;
 2. Boumba Barou Kaïna appartient au Niger ;
 3. Kouassi Barou appartient au Niger ;
 4. Sansan Goungou, également dénommée Fodofey (ou Fandofay)
    Barou ou Koro Kouara Barou, appartient au Niger ;
 5. Lété Goungou appartient au Niger ;
 6. Tondi Kwaria Barou, également dénommée Faran Tounga Barou,
    appartient au Bénin ;
 7. Monboye Tounga appartient au Niger ;
 8. Sini Goungou, également dénommée Tondika Goungou, appartient
    au Niger ;
 9. Lama Barou appartient au Niger ;
10. Kotcha Barou, également dénommée Bagou Barou, Gouandi Tounga
    Barou ou Ibrahim Ba Ama Founbou, appartient au Niger ;
11. Koki Barou appartient au Bénin ;
12. Gagno Goungou, également dénommée Gaya Goungou ou Karsani
    Goungou, appartient au Bénin ;
13. Kata Goungou appartient au Bénin ;
14. Sandi Tounga Barou appartient au Bénin ;
15. Gandégabi Barou Kaïna appartient au Bénin ;
16. Gandégabi Barou Béri appartient au Niger ;
17. Guirawa Barou, également dénommée Issa Kaïna, appartient au
    Niger ;
18. Dan Koré Guirawa, également dénommée Bédari, appartient au
    Bénin ;
19. Barou Elhadji Dan Djoda, également dénommée Sabonbarou ou
    Wéra Barou, appartient au Bénin ;
20. Koundou Barou appartient au Bénin ;
21. Elhadji Chaïbou Barou Béri appartient au Niger ;
22. Elhadji Chaïbou Barou Kaïna appartient au Niger ;
23. Goussou Barou, également dénommée Gattawani Béri Barou ou
    Dandanikoye Barou, appartient au Niger ;
24. Beyo Barou, également dénommée Wéra Kaïna Barou, appartient au
    Niger ;
25. Dolé Barou, également dénommée Barou Béri ou Bani Koubaye,
    appartient au Niger.
  Ces différentes îles sont figurées sur le croquis illustratif mentionné au
paragraphe 115 ci-dessus.
  118. Enfin, la Chambre observe que la détermination de l’apparte-

54

141                   DIFFÉREND FRONTALIER (ARRÊT)


nance des îles à laquelle elle vient de procéder est sans préjudice de tous
droits privés qui pourraient être détenus sur celles-ci.

                                    *   *
   119. Le Niger a également prié la Chambre de déterminer le tracé de la
frontière sur les deux ponts entre Gaya (Niger) et Malanville (Bénin). Le
Bénin soutient que la question n’entre pas dans le cadre du différend sou-
mis à la Chambre aux termes du compromis et que la Chambre n’a donc
pas compétence pour donner suite à la demande du Niger.
   120. La Chambre relève à cet égard que, dans le compromis, « [l]a
Cour est priée de ... déterminer le tracé de la frontière ... dans le secteur
du fleuve Niger ». Les ponts entre Gaya et Malanville étant situés dans ce
secteur, la Chambre estime qu’elle a compétence pour déterminer le tracé
de la frontière sur ceux-ci.
   121. Le Niger affirme que la frontière passe au milieu de chacun des
ponts. Il fait observer que la construction et l’entretien de ces structures
ont été financés à parts égales par les Parties et qu’elles leur appar-
tiennent conjointement. Selon le Niger, il en découle logiquement que le
tracé de la frontière passe au centre de ces ouvrages, qui sont propriété
conjointe des Parties, et ne suit pas la ligne frontalière dans le fleuve lui-
même. Il prétend en outre que la formule qu’il propose a été adoptée
dans un grand nombre d’accords antérieurs ou actuellement en vigueur.
   122. Le Bénin soutient pour sa part que les arrangements convenus
pour la construction et l’entretien des ponts et toute disposition relative à
la propriété conjointe de ceux-ci sont sans rapport avec les questions de
souveraineté territoriale. Il affirme en outre qu’une absence de correspon-
dance entre le tracé de la frontière sur les ponts et son tracé dans le fleuve
au-dessous de ces structures serait illogique et conduirait à des incohé-
rences juridiques.
   123. La Chambre observe tout d’abord que les deux ponts qui enjam-
bent le fleuve Niger, joignant Gaya et Malanville, ont été construits res-
pectivement en 1958 et en 1988-1989. Ils mesurent plus de 300 mètres de
long et relient des plates-formes construites sur chacune des rives, qui
sont utilisées par les douanes et d’autres administrations.
   La Chambre fait en outre observer qu’il existe plusieurs arrangements
aux termes desquels l’utilisation et l’entretien de ces ponts doivent être
financés à égalité par les deux Parties, qui en sont conjointement pro-
priétaires.
   Elle note enfin que ces accords et arrangements ne contiennent aucune
disposition relative à des questions territoriales.
   124. La Chambre relève qu’aucune des Parties n’a évoqué l’existence
d’une règle de droit international coutumier relative à la délimitation ter-
ritoriale dans le cas de ponts enjambant des cours d’eau internationaux.
Elle constate également que les divers précédents mentionnés au dossier
sont tous fondés sur des accords bilatéraux.
   La Chambre observera qu’au vu de l’absence d’accord entre les Parties

55

142                   DIFFÉREND FRONTALIER (ARRÊT)


la solution à retenir est celle du report vertical de la frontière tracée sur le
cours d’eau. Cette solution est conforme à la conception générale selon
laquelle une frontière marque la séparation des souverainetés étatiques,
autant sur la surface terrestre que dans le sous-sol et l’espace atmosphé-
rique surjacent. En outre, la solution du report vertical de la frontière tra-
cée sur le cours d’eau permet de pallier les difficultés que pourrait engen-
drer l’existence de deux limites distinctes se trouvant sur des plans
géométriques très proches l’un de l’autre.
   Au vu de ce qui précède, la Chambre conclut que la frontière sur les
ponts reliant Gaya et Malanville suit le tracé de la frontière dans le
fleuve. Cette conclusion est sans préjudice de tous les arrangements en
vigueur entre le Bénin et le Niger concernant l’utilisation et l’entretien des
ponts, dont le financement est assuré à égalité par les deux Etats (voir
paragraphe 123 ci-dessus). La Chambre observe en particulier que la
question du tracé de la frontière sur les ponts est entièrement indépen-
dante de celle de la propriété desdits ouvrages, qui appartiennent conjoin-
tement aux Parties.

                                    * * *
   125. La Chambre est en outre chargée, en vertu de l’alinéa c) de l’ar-
ticle 2 du compromis, de « déterminer le tracé de la frontière entre les
deux Etats dans le secteur de la rivière Mékrou ».
   Bien que le Bénin ait soutenu que cette question constituait un « diffé-
rend très artificiel, forgé par [le] Niger lors de la négociation du compro-
mis », à des fins tactiques et alors que jamais jusqu’alors les Parties ne
s’étaient opposées entre elles à ce sujet — ce que le Niger a fermement
contesté —, il n’est pas douteux qu’il entre bien dans la mission de la
Chambre, aux termes mêmes du compromis, de trancher cet aspect du
litige, sans avoir à spéculer sur les arrière-pensées de l’une ou de l’autre
Partie. Le Bénin n’a d’ailleurs pas prétendu qu’il puisse en aller autre-
ment.

                                     *   *
   126. Les Parties s’opposent, en ce qui concerne la frontière dans ce sec-
teur, dans les termes suivants.
   Selon le Bénin, la frontière suivrait la ligne médiane de la rivière
Mékrou. Cela résulterait, d’une part, de l’application du principe de l’uti
possidetis juris, dès lors qu’à la date des indépendances les territoires du
Dahomey et du Niger étaient séparés par le cours de cette rivière, en
vertu des titres juridiques en vigueur aussi bien que des effectivités ;
d’autre part, et en tout état de cause, une telle frontière s’imposerait du
fait de la reconnaissance formelle par le Niger, à l’occasion des négocia-
tions conduites entre les deux Parties en vue de la construction du bar-
rage de Dyodyonga en 1973 et 1974, de ce que la Mékrou constituait bien
la limite entre leurs territoires respectifs. A cet égard, le Bénin se prévaut

56

143                   DIFFÉREND FRONTALIER (ARRÊT)


d’une note verbale du Niger en date du 29 août 1973 et d’un procès-ver-
bal de la réunion tenue le 8 février 1974 entre les experts des deux Parties
(voir paragraphe 39 ci-dessus), l’un et l’autre de ces documents désignant
la rivière Mékrou comme constituant la frontière entre les deux Etats.

   Selon le Niger, la frontière dans le secteur considéré suivrait une ligne
composée de deux segments : le premier serait une ligne droite reliant le
point situé au confluent de la rivière Mékrou avec le fleuve Niger au point
situé à l’intersection du méridien de Paris et de la chaîne montagneuse de
l’Atakora ; le second relierait ce dernier point au point d’intersection des
anciennes limites des cercles de Say et de Fada, d’une part, et de Fada et
de l’Atakora, d’autre part. Cela résulterait de la combinaison des textes
réglementaires ayant fixé, à l’époque coloniale, la limite entre le Daho-
mey et le Niger dans le secteur en cause, à savoir le décret du 2 mars 1907
rattachant les cercles de Fada-N’Gourma et de Say à la colonie du Haut-
Sénégal et Niger (à laquelle le Niger a succédé) et ceux du 12 août 1909 et
du 23 avril 1913 (voir paragraphe 39 ci-dessus) modifiant la limite de
cette dernière colonie avec le Dahomey. Quant aux documents de 1973 et
1974 invoqués par le Bénin, le Niger soutient qu’à supposer que l’on
puisse y déceler un engagement juridique, ce dernier serait entaché d’une
erreur manifeste de nature à le priver de validité en vertu des règles de
droit coutumier relatives aux vices affectant les accords internationaux,
telles que codifiées au paragraphe 1 de l’article 48 de la convention de
Vienne sur le droit des traités.

  Le croquis n° 5, à la page 144 ci-après, illustre les revendications des
Parties en ce qui concerne la frontière dans le secteur de la rivière
Mékrou.

                                    *       *
   127. Il appartient d’abord à la Chambre de rechercher, par application
du principe de l’uti possidetis juris, quel était le tracé de la limite inter-
coloniale à la date critique des indépendances, en août 1960. C’est ensuite
seulement qu’elle devra, si besoin est, se pencher sur les actes de 1973
et 1974 invoqués par le Bénin, afin de rechercher s’ils ont pu valablement
produire des effets juridiques de nature à affecter le tracé de la frontière
internationale telle qu’elle était antérieurement fixée, c’est-à-dire telle
qu’elle résultait de l’uti possidetis de 1960.

                                        *
   128. La détermination du tracé de la limite intercoloniale à la date cri-
tique commande de se tourner d’abord vers les titres juridiques invoqués
par les Parties, les effectivités ne devant intervenir, le cas échéant, qu’à
titre confirmatif ou subsidiaire, conformément aux règles ci-dessus rap-
pelées (voir paragraphes 47 et 77).

57

144   DIFFÉREND FRONTALIER (ARRÊT)




58

145                    DIFFÉREND FRONTALIER (ARRÊT)


   129. Le premier des textes à prendre en considération est le décret sus-
mentionné du 2 mars 1907, ayant pour objet de modifier le tracé de la
limite entre la colonie du Haut-Sénégal et Niger et celle du Dahomey, par
le rattachement des cercles de Fada N’Gourma et de Say, jusqu’alors
attribués au Dahomey, à la colonie voisine. Il résulte des termes de
l’article 1er de ce décret que la nouvelle limite intercoloniale :
      « est constituée, à partir de la frontière du Togo, par les limites
      actuelles du cercle du Gourma jusqu’à la rencontre de la chaîne
      montagneuse de l’Atakora dont elle suit le sommet jusqu’au point
      d’intersection avec le méridien de Paris, d’où elle suit une ligne droite
      dans la direction du nord-est et aboutissant au confluent de la rivière
      Mékrou avec le Niger ».
   130. Une telle délimitation, dont il est constant qu’elle ne coïncide pas
avec le cours de la rivière Mékrou, tend à conforter la thèse nigérienne.
Aussi bien, d’ailleurs, le Niger soutient-il que le décret du 2 mars 1907,
modifié dans une mesure limitée en 1909 et 1913 (voir paragraphe 39 ci-
dessus), est demeuré en vigueur jusqu’à la date critique des indépen-
dances en 1960, et qu’il constitue le titre juridique auquel il convient
de se référer pour l’application du principe de l’uti possidetis juris.
   131. Le Bénin, toutefois, combat cette thèse en affirmant que la déli-
mitation de 1907 a été implicitement remise en cause par le décret du
1er mars 1919 portant création de la colonie de la Haute-Volta, et qu’à
partir de 1919 aucun des actes administratifs successifs concernant le sec-
teur en litige ne s’est référé à la ligne de 1907. Au contraire, tous ces actes,
et notamment l’arrêté du 31 août 1927 par lequel le gouverneur général
de l’AOF fixait les limites des colonies de la Haute-Volta et du Niger,
ont, explicitement ou implicitement, retenu le cours de la Mékrou comme
limite intercoloniale, ce que confirmerait en outre un abondant matériau
cartographique.
   132. La Chambre ne peut pas adhérer à l’idée selon laquelle le décret
du 1er mars 1919 aurait implicitement abrogé ou modifié celui du
2 mars 1907, pour ce qui est de la limite intercoloniale dans le secteur
considéré.
   Le décret de 1919 crée la colonie de la Haute-Volta, constituée par le
détachement d’un certain nombre de cercles, dont ceux de Fada
N’Gourma et Say, du Haut-Sénégal et Niger. Il en est résulté que, dans le
secteur de la Mékrou, la colonie du Dahomey ne se trouvait plus être
limitrophe du Haut-Sénégal et Niger, mais de la Haute-Volta nouvelle-
ment créée, si bien que la limite tracée par l’article premier du décret de
1907 ne pouvait plus être présentée comme séparant le Dahomey du
Haut-Sénégal et Niger.
   Toutefois, rien ne permet d’inférer des termes du décret de 1919 que ses
auteurs auraient entendu remettre en cause la ligne définie comme limite
intercoloniale en 1907. Les deux cercles détachés en 1907 du Dahomey
pour être inclus dans la colonie voisine du Haut-Sénégal et Niger se sont
trouvés, en 1919, englobés dans la nouvelle colonie de la Haute-Volta.

59

146                   DIFFÉREND FRONTALIER (ARRÊT)


Pour autant, la limite séparant ces cercles (et notamment celui de Say) du
Dahomey, n’a pas été déplacée en 1919 : ni les termes du décret du
1er mars 1919, ni aucune incompatibilité entre les deux textes successifs ne
conduisent à la conclusion que la limite clairement et précisément dessi-
née en 1907 aurait été modifiée en 1919.
   133. Cela ne suffit cependant pas à infirmer la thèse soutenue par le
Bénin quant au tracé de la frontière dans le secteur considéré.
   134. La Chambre ne peut tout d’abord manquer de relever que le
décret de 1919 ne se réfère ni dans ses visas ni dans son dispositif à celui
de 1907, et qu’il ne fixe pas précisément, comme le faisait son prédéces-
seur, la limite intercoloniale. En réalité, le décret de 1919 ne définit le ter-
ritoire de la Haute-Volta que par la désignation des cercles qui le com-
posent, et c’est donc aussi de cette manière que sont définies indirectement
les limites entre la Haute-Volta et les colonies voisines, notamment le
Dahomey. C’est par la délimitation précise des cercles mentionnés à
l’article premier du décret du 1er mars 1919 — délimitation à laquelle ne
procède pas le décret lui-même — que pouvait être définie, à partir de
cette date, la limite intercoloniale. Plus spécialement, c’est la délimitation
du cercle de Say qui devait alors permettre de fixer la limite entre la
Haute-Volta et le Dahomey dans le secteur qui est l’objet du litige. Or,
ainsi qu’il a été rappelé plus haut (voir paragraphes 30, 47 et 71), la
délimitation des cercles, principales subdivisions administratives des
colonies, relevait à cette époque, en vertu de l’article 5 du décret du
18 octobre 1904 portant réorganisation de l’AOF, de la compétence
du gouverneur général. De ce qui précède, il y a lieu de déduire que
si le décret de 1919 ne remettait pas en cause la limite intercoloniale
fixée en 1907, il laissait intacte, pour l’avenir, la possibilité pour le gou-
verneur général de fixer l’étendue des cercles considérés comme il en
avait normalement la compétence.
   135. La Chambre note que l’arrêté du gouverneur général du
31 août 1927 retient la rivière Mékrou comme la limite du cercle de Say
dans sa partie contiguë à la colonie du Dahomey.
   Cet arrêté a été pris par le gouverneur général à la suite, et en consé-
quence, du décret du 28 décembre 1926 rattachant à la colonie du Niger
(créée quelques années plus tôt) le cercle de Say. Il appartenait alors au
gouverneur général de préciser les limites entre les colonies de la Haute-
Volta et du Niger, dans l’exercice de sa compétence pour fixer l’étendue
des cercles : tel était l’objet de l’arrêté du 31 août 1927. Celui-ci, au para-
graphe 2 de son article premier, définit ainsi la limite entre le cercle de
Say et la Haute-Volta :


        « Au sud-ouest [par] une ligne partant approximativement de la
      Sirba à hauteur du parallèle de Say pour aboutir à la Mékrou ;

         Au sud-est, par la Mékrou de ce point jusqu’à son confluent avec
      le Niger ».

60

147                   DIFFÉREND FRONTALIER (ARRÊT)


Ainsi, par cet arrêté, le gouverneur général fixe clairement la limite du
cercle de Say, et par suite la limite intercoloniale, à la Mékrou.
   136. Il est vrai, et le Niger n’a pas manqué de le relever, que cet arrêté
du 31 août 1927 a donné lieu, le 15 octobre suivant, à un erratum qui en
modifie le libellé, de manière par définition rétroactive, en en faisant dis-
paraître la référence au cours de la Mékrou comme limite au sud-est entre
le cercle de Say et la Haute-Volta. L’article premier de l’arrêté, dans sa
rédaction résultant de l’erratum du 15 octobre, se borne à indiquer que la
limite entre le Niger et la Haute-Volta « remonte ... le cours de la Tapoa
jusqu’au point où elle rencontre l’ancienne limite des cercles de Fada et
de Say, qu’elle suit jusqu’à son intersection avec le cours de la Mékrou ».
   Toutefois l’erratum semble bien avoir été motivé, non pas par la cir-
constance que le gouverneur général n’entendait pas fixer la limite sud-est
du cercle de Say au cours de la Mékrou, mais par la volonté de ne pas
préciser la limite entre le Dahomey et le Niger dans un arrêté ayant pour
objet, comme cela résultait de son intitulé même, de fixer la limite entre le
Niger et la Haute-Volta. Non seulement l’erratum n’aurait-il ainsi pas
démenti que les limites du cercle de Say étaient telles qu’indiquées au mois
d’août précédent, mais il a par ailleurs confirmé explicitement que le point
d’aboutissement de la limite sud de ce cercle se situait sur la Mékrou.
   137. Il y a en outre lieu pour la Chambre de prêter attention aux textes
relatifs à la création de réserves de chasse et de parcs nationaux dans la
région dite « du W du Niger ». Tant l’arrêté du gouverneur général du
16 avril 1926, que les arrêtés du 30 septembre 1937 du gouverneur du
Dahomey et du 13 novembre suivant du gouverneur du Niger — définis-
sant, sur le territoire de chacune des deux colonies, l’étendue provisoire
des réserves naturelles — ou encore les arrêtés du gouverneur général du
3 décembre 1952 et du 25 juin 1953 fixant définitivement les limites des-
dites réserves, retiennent la rivière Mékrou en vue de la délimitation des
aires considérées. On voit mal, si la Mékrou ne constituait pas, aux yeux
des autorités administratives compétentes pour édicter les arrêtés en
cause, la limite intercoloniale, pourquoi son cours aurait été retenu
comme limite des parcs nationaux et réserves naturelles en cause.
   138. Enfin, la Chambre ne peut pas manquer de constater que les élé-
ments cartographiques versés au dossier confirment nettement que, à
partir de 1926-1927 en tout cas, la Mékrou était généralement regardée
comme la limite intercoloniale par l’ensemble des administrations et ins-
titutions de la puissance coloniale.
   Sans doute les cartes — sauf si, annexées à un acte administratif, elles
en forment partie intégrante, ce qui n’est pas le cas en l’espèce — n’ont-
elles que la portée relative que leur confère la jurisprudence rappelée plus
haut (voir paragraphe 44). Mais en l’occurrence, le matériau cartogra-
phique peut être retenu comme confirmant et confortant les conclusions
auxquelles conduit l’analyse des textes réglementaires susmentionnés. Il
en va ainsi notamment de la carte dressée et publiée en octobre 1926 par
le service géographique de l’AOF (connue sous le nom de « carte Blon-
del la Rougery »), de la carte intitulée « Nouvelle frontière de la Haute-

61

148                   DIFFÉREND FRONTALIER (ARRÊT)


Volta et du Niger (suivant l’erratum du 5 octobre 1927 à l’arrêté du 31 août
1927) », ou encore de la carte routière Dahomey-Togo établie par le ser-
vice géographique de l’AOF en 1938 (voir paragraphe 42 ci-dessus).
   139. L’ensemble de ces considérations conforte la thèse selon laquelle
la ligne de 1907 ne correspondait plus, à la date critique, à la limite inter-
coloniale et qu’au contraire, à cette date, c’est le cours de la Mékrou qui,
selon l’opinion de l’ensemble des autorités compétentes de l’administra-
tion coloniale, constituait la limite entre les colonies voisines — alors
celles du Dahomey et du Niger.
   140. La Chambre observe que, ainsi que l’a soutenu le Niger, le décret
du 2 mars 1907, qui définissait nettement une limite différente, n’a jamais
été expressément abrogé ou modifié, et qu’il n’a pas non plus été sup-
planté par un autre texte de valeur au moins égale — soit un décret ou
une loi — qui aurait comporté des dispositions clairement incompatibles
avec les siennes. Aucun texte de ce genre n’a d’ailleurs été mentionné par
le Bénin en réponse à une question de la Chambre portant sur cet aspect
du différend, hormis le décret de 1919 dont il a été expliqué plus haut
pourquoi il n’avait pas la portée abrogative que lui prête la thèse
béninoise.
   Mais, outre ce qui a été dit ci-dessus (voir paragraphe 134) sur la com-
pétence du gouverneur général pour fixer les limites des cercles et, par-
tant, pour préciser celles des colonies, la Chambre se doit de souligner
que le principe de l’uti possidetis juris suppose non seulement de se réfé-
rer aux titres juridiques en vigueur, mais aussi de prendre en compte la
manière dont ces titres étaient interprétés et appliqués par les autorités
publiques compétentes de la puissance coloniale, notamment dans l’exer-
cice de leur pouvoir normatif. Force est de constater que les actes admi-
nistratifs édictés à partir de 1927 n’ont fait l’objet d’aucune contestation
devant les juridictions compétentes, et qu’il n’apparaît pas qu’il ait jamais
été reproché à l’administration coloniale, à l’époque, de s’être indûment
écartée du tracé résultant du décret de 1907. Il n’appartient pas à la
Chambre de se substituer au juge interne (en l’espèce, le juge administra-
tif français) en exerçant son propre contrôle de légalité sur les actes en
cause, au regard du décret de 1907, ni de spéculer sur ce qu’auraient pu
décider les juridictions françaises si elles avaient été saisies. Le fait est
qu’elles ne l’ont pas été, et que rien ne permet d’affirmer que les autorités
administratives qui ont statué à partir de 1927 auraient soit manifeste-
ment excédé leurs compétences, soit manifestement méconnu les règles
applicables.

                                      *
   141. Il résulte de tout ce qui précède que, à partir de 1927 en tout cas,
les autorités administratives compétentes ont considéré le cours de la
Mékrou comme la limite intercoloniale séparant le Dahomey du Niger,
que ces autorités ont traduit cette délimitation dans les actes successifs
qu’elles ont édictés à partir de 1927, lesquels indiquent, pour les uns, et

62

149                    DIFFÉREND FRONTALIER (ARRÊT)


supposent nécessairement, pour les autres, une telle limite, et que tel était
l’état du droit à la date des indépendances en août 1960. Dans ces condi-
tions, il n’est pas nécessaire de rechercher d’éventuelles effectivités en vue
d’appliquer le principe de l’uti possidetis, les effectivités ne pouvant pré-
senter un intérêt, en la matière, que pour compléter ou suppléer des titres
juridiques incertains ou absents, mais ne pouvant jamais prévaloir sur des
titres auxquels elles seraient contraires. La Chambre constate, d’ailleurs,
et de façon surabondante, que les Parties n’ont invoqué au cours des
débats que d’assez faibles effectivités dans le secteur considéré.

                                     *   *
   142. Eu égard à la conclusion qui précède, le débat qui a opposé les
Parties au sujet de la portée juridique de la note verbale du Niger en date
du 29 août 1973 et du procès-verbal de la réunion d’experts en date du
8 février 1974 devient sans objet. Il n’y a donc pas lieu de trancher les
questions de savoir si de tels actes auraient pu constituer un engagement
juridiquement contraignant pour le Niger et, dans l’affirmative, si la vali-
dité dudit engagement aurait pu être viciée par une erreur répondant aux
conditions fixées par le droit international coutumier.

                                     *   *
   143. Il reste enfin à la Chambre de déterminer à quel endroit précis de
la rivière Mékrou est située la frontière entre le Bénin et le Niger. A cet
égard, le Bénin lui a demandé, dans ses conclusions finales, de dire et
juger que la frontière suit, dans ce secteur, « la ligne médiane de la rivière
Mékrou ». Le Niger n’a pas explicitement pris position sur cette question,
même à titre subsidiaire ; dans ses écritures, il a cependant soutenu que le
point de départ oriental de la frontière dans ce secteur (qui correspond au
point d’aboutissement occidental de la frontière dans le secteur du fleuve
Niger) serait constitué par le « confluent du fleuve Niger avec la Mékrou »,
qu’il situe à « l’intersection du thalweg de la rivière Mékrou avec le chenal
principal du fleuve Niger » ou au « point d’intersection des axes du fleuve
Niger et de la rivière Mékrou ».

   144. La Chambre rappellera que, dans l’affaire relative à l’Ile de Kasi-
kili/Sedudu (Botswana/Namibie), la Cour a fait observer que
      « [l]es traités ou conventions qui définissent des frontières dans des
      cours d’eau désignent généralement aujourd’hui le thalweg comme
      frontière lorsque le cours d’eau est navigable et la ligne médiane
      entre les deux rives lorsqu’il ne l’est pas, sans que l’on puisse toute-
      fois constater l’existence d’une pratique totalement cohérente en la
      matière » (C.I.J. Recueil 1999 (II), p. 1062, par. 24).
   En l’espèce, la Chambre note que, lors d’une mission de reconnaissance
effectuée en avril 1998, le comité technique paritaire de la commission
mixte paritaire bénino-nigérienne de délimitation de la frontière avait

63

150                     DIFFÉREND FRONTALIER (ARRÊT)


       « relevé les coordonnées du point d’intersection des axes du fleuve
       Niger et de la rivière Mékrou, mais qu’il n’a[vait] pas pu poursuivre
       ses travaux au-delà de ce point du fait que la navigation sur la rivière
       Mékrou n’[était] pas possible en raison de la décrue »
Les Parties n’ont d’ailleurs soumis à la Chambre aucun document qui
permettrait d’identifier le tracé exact du thalweg de la Mékrou. La
Chambre note qu’il existe vraisemblablement une différence négligeable
entre les tracés du thalweg et de la ligne médiane de cette rivière, mais
considère qu’une limite suivant la ligne médiane de la Mékrou
répondrait mieux, compte tenu des circonstances, y compris le fait que la
rivière n’est pas navigable, aux exigences de sécurité juridique propres à
la détermination d’une frontière internationale.

  145. La Chambre conclut, par les motifs qui précédent, que, dans le
secteur de la rivière Mékrou, la frontière entre le Bénin et le Niger est
constituée par la ligne médiane de ladite rivière.

                                     * * *
     146. Par ces motifs,
     LA CHAMBRE,
  1) Par quatre voix contre une,
  Dit que la frontière entre la République du Bénin et la République du
Niger dans le secteur du fleuve Niger suit le tracé suivant :
— la ligne des sondages les plus profonds du chenal navigable principal
  de ce fleuve, à partir de l’intersection de ladite ligne avec la ligne
  médiane de la rivière Mékrou, jusqu’au point de coordonnées
  11° 52′ 29″ de latitude nord et 3° 25′ 34″ de longitude est ;
— à partir de ce point, la ligne des sondages les plus profonds du chenal
  navigable gauche, jusqu’au point de coordonnées 11° 51′ 55″ de lati-
  tude nord et 3° 27′ 41″ de longitude est, où la frontière s’écarte de ce
  chenal et passe à gauche de l’île de Kata Goungou, pour rejoindre
  ensuite le chenal navigable principal au point de coordonnées
  11° 51′ 41″ de latitude nord et 3° 28′ 53″ de longitude est ;

— à partir de ce dernier point, la ligne des sondages les plus profonds du
  chenal navigable principal du fleuve jusqu’à la frontière des Parties
  avec le Nigéria ;
et que la ligne frontière passe, d’amont en aval, par les points, numérotés
de 1 à 154, dont les coordonnées sont indiquées au paragraphe 115 du
présent arrêt ;
  POUR :M. Ranjeva, vice-président de la Cour, président de la Chambre ;
    MM. Kooijmans, Abraham, juges ; M. Bedjaoui, juge ad hoc ;
  CONTRE : M. Bennouna, juge ad hoc ;


64

151                   DIFFÉREND FRONTALIER (ARRÊT)


  2) Par quatre voix contre une,
   Dit qu’en conséquence les îles situées sur le fleuve Niger appartiennent
à la République du Bénin ou à la République du Niger ainsi qu’indiqué
au paragraphe 117 du présent arrêt ;
  POUR :M. Ranjeva, vice-président de la Cour, président de la Chambre ;
    MM. Kooijmans, Abraham, juges ; M. Bedjaoui, juge ad hoc ;
  CONTRE : M. Bennouna, juge ad hoc ;

  3) Par quatre voix contre une,
  Dit que la frontière entre la République du Bénin et la République du
Niger sur les ponts reliant Gaya et Malanville suit le tracé de la frontière
dans le fleuve ;
  POUR :M. Ranjeva, vice-président de la Cour, président de la Chambre ;
    MM. Kooijmans, Abraham, juges ; M. Bedjaoui, juge ad hoc ;
  CONTRE : M. Bennouna, juge ad hoc ;

  4) A l’unanimité,
   Dit que la frontière entre la République du Bénin et la République du
Niger dans le secteur de la rivière Mékrou suit la ligne médiane de cette
rivière, à partir de l’intersection de cette ligne avec la ligne des sondages
les plus profonds du chenal navigable principal du fleuve Niger, jusqu’à
la frontière des Parties avec le Burkina Faso.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le douze juillet deux mille cinq, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République du Bénin et
au Gouvernement de la République du Niger.

                                           Le président de la Chambre,
                                       (Signé) Raymond RANJEVA.
                                                    Le greffier,
                                       (Signé) Philippe COUVREUR.




  M. le juge ad hoc BENNOUNA joint à l’arrêt l’exposé de son opinion
dissidente.

                                                        (Paraphé) R.R.
                                                        (Paraphé) Ph.C.


65

